Exhibit 10.1

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is entered into this 8th day of May,
2015 by and between SEECHANGE HEALTH MANAGEMENT LLC, a Delaware corporation
(“Sublandlord”), and JAGUAR ANIMAL HEALTH, INC., a Delaware corporation
(“Subtenant”).

 

Recitals

 

A.                                    CA-MISSION STREET LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and SeeChange Health Management
Company, as tenant, entered into that certain Office Lease Agreement dated
January 22, 2010 (the “Office Lease”), as amended by that certain First
Amendment to Lease dated December 14, 2011 (the “First Amendment”) and that
certain Second Amendment to Lease dated August 20, 2013 (the “Second Amendment”
and collectively, with the First Amendment and the Office Lease, the “Master
Lease”), respecting those premises consisting of approximately 6,008 rentable
square feet of space commonly known as Suite 2375 (the “Master Premises”), and
located on the twenty third (23rd) floor of the building located at 201 Mission
Street, San Francisco, California (the “Building”).  The Master Premises is more
particularly described in the Master Lease.  A copy of the Master Lease is
attached to this Sublease as Exhibit “C”.

 

B.                                    SeeChange Health Management Company
converted into a Delaware limited liability company named “SeeChange Health
Management, LLC” effective as of February 9, 2015.

 

C.                                    Sublandlord desires to sublet to
Subtenant, and Subtenant desires to sublet from Sublandlord, the entire Master
Premises consisting of approximately 6,008 rentable square feet as more
particularly described on Exhibit “A” attached hereto (the “Sublease Premises”)
on the terms and conditions set forth in this Sublease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Sublease and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:

 

Agreement

 

1.                                      Sublease.  Sublandlord hereby subleases
to Subtenant, and Subtenant hereby subleases from Sublandlord, the Sublease
Premises on the terms and conditions hereinafter set forth. In addition,
Subtenant shall have the right to use the existing furniture, fixtures and
equipment located within the Sublease Premises and listed on Exhibit “B”
attached hereto (the “FF&E”) in accordance with Section 21 hereof.

 

2.                                      Term.

 

(a)                                 The term of this Sublease shall commence on
the delivery of the Sublease Premises to Subtenant (the “Commencement Date”),
which the parties anticipate will be on July 1, 2015 (the “Anticipated
Commencement Date”), and shall expire on August 31, 2018 (the “Sublease Term”),
unless sooner terminated under the provisions of this Sublease or unless the
Master Lease is sooner terminated.  Subtenant will have access to the Premises
two weeks prior to the Commencement Date for the purpose of installing
furniture, fixtures, and equipment.

 

--------------------------------------------------------------------------------


 

(b)                                 In the event that Sublandlord fails to
deliver the Premises to Subtenant on or before July 1, 2015, and such failure is
not due to Landlord’s or Subtenant’s acts, failure to act or omissions, then
Subtenant shall receive one (1) day of free Rent for each day of delay.  If
delivery is more than forty-five (45) days delayed beyond July 1, 2015, and such
delay is not due to Landlord’s or Subtenant’s acts, failure to act or omissions,
then Subtenant shall have the right, by notice in writing to Sublandlord, to
either terminate this Sublease or to continue to accrue free Rent as provided
herein until such date of delivery.  In the event of any delay in delivery of
possession, Subtenant shall not be obligated to pay rent or to perform any of
its other obligations under this Sublease, except for the payment of the
Security Deposit and the Prepaid Rent pursuant to Section 6 below, until
possession of the Sublease Premises is delivered to Subtenant.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, if Subtenant does not, on or before May 14, 2015, close an
issuance and sale of equity securities of gross proceeds to the Company of at
least $18,000,000 pursuant to an effective registration statement under the
Securities Act of 1933, as amended (a “Qualifying IPO”), Sublandlord may in its
sole discretion elect either to (i) amend Section 6 below to increase the size
of the Security Deposit from $29,539.33 to $88,617.99 which additional amount
Subtenant shall pay to Sublandlord within two (2) business days or
(ii) immediately terminate this Sublease upon written notice to Subtenant or to
Subtenant’s broker.

 

3.                                      Monthly Base Rent.

 

(a)                                 Commencing on the Commencement Date and
continuing throughout the Sublease Term, Subtenant shall pay to Sublandlord,
without prior demand therefore, in advance on the first day of each calendar
month, as monthly rent (“Monthly Base Rent”) the following:

 

Months Following
Commencement Date

 

Annual Rate
per Square Foot

 

Monthly Base Rent

 

Month 1 – Month 12

 

$

59.00

 

$

29,539.33

 

Month 13 – Month 24

 

$

60.00

 

$

30,040.33

 

Month 25 – Month 36

 

$

61.00

 

$

30,540.66

 

Month 37 and Month 38

 

$

62.00

 

$

31,041.33

 

 

(b)                                 Monthly Base Rent shall be prorated for any
partial month.

 

4.                                      Additional Rent.  Subtenant shall pay to
Sublandlord during the Sublease Term and on or prior to the date such sums are
due under the Master Lease, Subtenant’s Pro Rata Share (as defined below in
Section 9(c)) of all sums of additional rent and expenses (“Additional Rent”)
payable under the Master Lease.  Sublandlord and Subtenant agree that this
Sublease is intended to pass through to Subtenant all financial obligations
imposed on Sublandlord pursuant to the Master Lease relating to the Sublease
Premises, except for (i) the Base Rent (as defined in the Master Lease) that
Sublandlord pays to Landlord for the Sublease Premises and (ii) increases in
Expenses and Taxes which shall be paid by Sublessee over a 2015 Base Year.  Any
ambiguity in the terms of this Sublease shall be construed in accordance with
such intention.

 

2

--------------------------------------------------------------------------------


 

5.                                      Place of Payment of Rent.  All Monthly
Base Rent, Additional Rent and all other amounts payable to Sublandlord under
this Sublease shall be paid to Sublandlord when due, without prior notice or
demand and without deduction or offset, in lawful money of the United States of
America in cash or by check payable to HealthMine Services, Inc. at such address
as Sublandlord shall designate in writing.

 

6.                                      Security Deposit; Prepaid Rent.  Upon
the execution of this Sublease, Subtenant shall deposit with Sublandlord a cash
security deposit of Twenty-Nine Thousand Five Hundred Thirty Nine Dollars and
Thirty-Three Cents ($29,539.33) (the “Security Deposit”) and upon receipt of
Landlord’s written consent to this Sublease, Subtenant shall deposit with
Sublandlord a cash deposit representing prepaid rent in the amount of Ninety-Two
Thousand Six Hundred and Twenty-Three Dollars and Thirty-Three Cents
($92,623.33) (the “Prepaid Rent”) for the full and faithful performance of
Subtenant’s obligations to pay the final three (3) months of rent under this
Sublease.  If Subtenant fails to pay any Base Monthly Rent or Additional Rent,
or otherwise defaults with respect to any of its obligations under this Sublease
and said alleged breach is not remedied within ten (10) days, Sublandlord may
(but shall not be obligated to), and without prejudice to any other remedy to
Sublandlord, use, apply or retain all or any portion of the Security Deposit or
the Prepaid Rent for the payment of any Base Monthly Rent or Additional Rent in
default or for the payment of any other sum to which Sublandlord may become
obligated by reason of Subtenant’s default, or to compensate Sublandlord for any
loss or damage or Sublandlord may suffer thereby, including, without limitation,
prospective damages and damages recoverable pursuant to California Civil Code
Section 1951.2.  Subtenant waives the provisions of California Civil Code
Section 1950.7, and all other provisions of law now in force or that become in
force after the date of execution of this Sublease, that provide that
Sublandlord may claim from the Security Deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
Subtenant, or to clean the Sublease Premises.  If Sublandlord uses or applies
all or any portion of the Security Deposit or the Prepaid Rent as provided
above, upon receipt of written notice from Sublandlord Subtenant shall, within
ten (10) days after demand therefore, deposit cash with Sublandlord in an amount
sufficient to restore the Security Deposit or the Prepaid Rent, as applicable,
to the full amount thereof, and Subtenant’s failure to do so shall, at
Sublandlord’s option, be an event of default under this Sublease.  If the
Subtenant performs all of Subtenant’s obligations hereunder, the Security
Deposit, or so much thereof that has not theretofore been applied by
Sublandlord, shall be returned to Subtenant within thirty (30) days following
the expiration of the Sublease Term and after Subtenant has vacated the Sublease
Premises.  Sublandlord shall not be deemed to hold the Security Deposit or the
Prepaid Rent in trust nor be required to keep the Security Deposit or the
Prepaid Rent separate from its general funds, and Subtenant shall not be
entitled to any interest on the Security Deposit or the Prepaid Rent.

 

7.                                      Use.  The Sublease Premises shall be
used and occupied only for those purposes set forth in the Master Lease, and for
no other purpose.

 

8.                                      Incorporation of Master Lease Terms.

 

(a)                                 The Master Lease is incorporated herein in
its entirety by this reference.  For the purpose of this Sublease, all
references in the Master Lease to “Landlord” shall be deemed to mean
Sublandlord, all references to “Tenant” shall be deemed to mean Subtenant and

 

3

--------------------------------------------------------------------------------


 

all references to “Lease” shall mean this Sublease.  Notwithstanding the
foregoing incorporation of the terms and conditions of the Master Lease,
Sublandlord shall not be responsible for the performance of any obligations to
be performed by Landlord under the Master Lease, and Subtenant agrees to look
solely to Landlord for the performance of such obligations.  Sublandlord shall
not be liable to Subtenant for any failure by Landlord to perform its
obligations under the Master Lease, nor shall such failure by Landlord excuse
performance by Subtenant of its obligations hereunder. Sublandlord will
reasonably cooperate with Subtenant to remedy any failure by Landlord to perform
its obligations under the Master Lease and to negotiate any extensions of the
Master Lease.

 

(b)                                 [Reserved].

 

9.                                      Condition and Acceptance of the Sublease
Premises.

 

(a)                                 For purposes of this Sublease, “Subtenant’s
Pro Rata Share” shall mean the rentable square feet of the Sublease Premises
divided by the rentable square feet of the Master Premises.

 

(b)                                 By execution of this Sublease, Subtenant
accepts the Sublease Premises in its “AS IS” condition, and Sublandlord makes no
representations or warranties to Subtenant with respect to any matter relating
to the zoning, legal compliance or physical condition of the Sublease Premises. 
Sublandlord shall have no obligation to perform any improvements, alterations or
repairs to the Sublease Premises prior to delivery thereof to Subtenant.

 

10.                               Alterations.  Subtenant shall not make any
alteration, addition, improvement or change to the Sublease Premises (including,
but not limited to any alteration of the paint color or carpeting in the
Sublease Premises) without the prior written consent of Sublandlord and
Landlord, which consent shall be given or withheld subject to the terms of the
Master Lease as incorporated into this Sublease.  Any alterations permitted by
Sublandlord pursuant to this Section 10 shall be made by Subtenant in accordance
with all of the terms and conditions of the Master Lease relating to
alterations.

 

11.                               Assignment and Subletting.  Any assignment of
this Sublease, by operation of law or otherwise, or further sublet of the
Sublease Premises shall require the prior written consent of Sublandlord and
Landlord, which consent shall be given or withheld subject to the terms of the
Master Lease as incorporated into this Sublease.

 

12.                               Notices.  All notices, demands or requests
which may be or are required to be given under this Sublease shall be in writing
and shall be given by email and by (A) personal delivery, or by (B) certified or
registered mail, return receipt requested, postage prepaid, or by (C) Federal
Express or similar overnight courier, charges prepaid, and addressed as follows:

 

4

--------------------------------------------------------------------------------


 

Sublandlord:                                                                         
SeeChange Health Management LLC

2908 Hennepin Ave, Suite 230

Minneapolis, MN 55408

Attention: Legal Department

Email: tsmith@healthmine.com

 

Subtenant:                                                                                        
Jaguar Animal Health, Inc.

185 Berry Street

San Francisco, CA 94107

Attention: Steven King

Email: sking@jaguaranimalhealth.com

 

The addresses of the parties may be changed from time to time by notice given in
the manner set forth in this Section 12.  Each notice, request, demand, advice
or designation given under this Sublease shall be deemed properly given only
upon actual receipt or refusal of delivery.

 

13.                               Termination of Master Lease.  This Sublease
is, and shall at all times remain, subordinate to the Master Lease.  In the
event the Master Lease is terminated for any reason, then, on the date of such
termination, this Sublease shall automatically terminate and be of no further
force or effect.  If the termination of the Master Lease (and resulting
termination of this Sublease) occurs through no fault of Sublandlord,
Sublandlord shall have no liability to Subtenant for the resultant termination
of this Sublease.    Sublandlord shall promptly upon (but in no event more than
30 days after) the expiration or earlier termination of the Master Lease and
after Subtenant has vacated the Premises, return to Subtenant that portion of
the Security Deposit and Prepaid Rent not used or applied by Sublandlord.

 

14.                               Consent of Landlord.  Whenever the consent of
Landlord is required under the Master Lease, Subtenant shall obtain the consent
of both Sublandlord and Landlord, but in all instances Subtenant shall first
request and obtain the consent of Sublandlord before requesting the consent of
Landlord.  This Sublease shall not become effective until Landlord has provided
its written consent to this Sublease.  If Landlord does not consent to this
Sublease within thirty (30) days of the parties’ execution of this Sublease,
then this Sublease shall be deemed void and the parties shall have no further
rights or obligations hereunder.

 

15.                               Holding Over.  If Subtenant continues to
occupy the Sublease Premises after the expiration of the Sublease Term without
the express written consent of Sublandlord, such occupancy by Subtenant shall
automatically, without notice, constitute a default and breach of this Sublease
by Subtenant.

 

16.                               Brokers.  Subtenant represents that it has
used no broker in connection with this Sublease except for CBRE, Inc. 
Sublandlord represents that it has used no broker in connection with this
transaction other than CBRE, Inc.  Sublandlord shall be responsible for payment
of a commission to such brokers pursuant to a separate agreement.

 

17.                               Entire Agreement.  This Sublease contains all
of the terms, covenants and conditions agreed to by Sublandlord and Subtenant
and may not be modified orally or in any

 

5

--------------------------------------------------------------------------------


 

manner other than by an agreement in writing signed by all the parties to this
Sublease or their respective successors in interest.

 

18.                               Exhibits.  All exhibits attached hereto are
incorporated in this Sublease, except as expressly excluded herein.

 

19.                               Counterparts.  This Sublease may be executed
in any number of counterparts, each of which shall be deemed an original, and
when taken together they shall constitute one and the same sublease.

 

20.                               Parking Rights.  None.

 

21.                               Use of FF&E.  Sublandlord will deliver an
inventory list of the existing FF&E within two weeks of the signing of the
Sublease and Subtenant may purchase the FF&E listed on said inventory for one
dollar ($1).  During the Sublease Term, Sublandlord hereby leases to Subtenant
and Subtenant hereby accepts from Sublandlord, at no additional rent, the FF&E. 
The FF&E shall be leased in its “AS-IS” condition and Sublandlord makes no
representations or warranties to Subtenant of any kind with respect thereto. 
Subtenant shall maintain the FF&E in its existing condition and repair, ordinary
wear and tear and damage by casualty excepted, and shall pay all FF&E taxes
associated with the FF&E.  Except for signage within the Premises, no
alterations or changes shall be done to the FF&E except with Sublandlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, and provided that any such alternations or changes are done in
accordance with the terms of the Master Lease.  Upon expiration of the Sublease
Term or later termination of this Sublease, Subtenant shall surrender the FF&E
to Sublandlord in the same condition as received, ordinary wear and tear and
damage by casualty excepted.

 

22.                               Signage.  Subject to the applicable provisions
of the Master Lease, Subtenant shall have the right to have its name included in
the Building’s directory located and on the entrance to the Sublease Premises.

 

23.                               Entry by Sublandlord. On or after August 1,
2018 Sublandlord may enter the Sublease Premises to inspect or clean the
Sublease Premises or to perform or facilitate the performance of repairs,
alterations or additions to the Premises or any portion of the Building prior to
the expiration of the Sublease Term. Except in emergencies, Sublandlord shall
provide Subtenant with prior verbal notice of entry and shall use reasonable
efforts to minimize any interference with Subtenant’s use of the Sublease
Premises. Entry by Sublandlord shall not constitute a constructive eviction or
entitle Subtenant to an abatement or reduction of Rent.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized representatives as of the day and year first above
written.

 

6

--------------------------------------------------------------------------------


 

“SUBLANDLORD”:

 

“SUBTENANT”:

 

SEECHANGE HEALTH MANAGEMENT

 

 

LLC,

 

JAGUAR ANIMAL HEALTH, INC.,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/S/ Thomas J. Smith

 

By:

/S/ Steven R. King

 

 

 

 

 

Name:

Thomas J. Smith

 

Name:

Steven R. King

 

 

 

 

 

Title:

EVP

 

Title:

EVP Sustainable Supply, IP, Ethnobotanical Research 

 

 

 

 

 

Date:

6/19/2015

 

Date:

6/19/2015

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

7

--------------------------------------------------------------------------------


 

LANDLORD’S CONSENT

 

Subject to the terms and conditions of the Sublease, Landlord hereby consents to
the foregoing Sublease.  This consent shall not constitute a waiver of
Landlord’s right to withhold consent to any future assignment or sublease, or a
release of Sublandlord from any of its obligations under the Master Lease.

 

 

LANDLORD:

 

 

 

CA-MISSION STREET LIMITED PARTNERSHIP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DIAGRAM OF SUBLEASE PREMISES

 

[See Attached]

 

9

--------------------------------------------------------------------------------


 

[g143451kg03i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LIST OF FURNITURE, FIXTURES AND EQUIPMENT

 

[See Attached]

 

11

--------------------------------------------------------------------------------


 

Funiture Item

 

Number

 

Couches, lounge chairs, stools

 

 

 

White leather chairs

 

2

 

Grey leather couch

 

1

 

Green couches

 

2

 

Metal stools

 

3

 

 

 

 

 

Decorative tables

 

 

 

Glass-top coffee table, 3’ diameter

 

1

 

Glass-top side tables, 15” diameter

 

2

 

Square concrete coffee table

 

1

 

Metallic square side tables

 

2

 

Marble top narrow “hallway table”

 

1

 

“hallway table” with dark wood top

 

1

 

Arch-shaped glass-top coffee table

 

1

 

 

 

 

 

Work desks and tables

 

 

 

Cubicles

 

6

 

Cubicle drawer sets

 

11

 

Round wood-top table, 4’ diameter

 

1

 

Large conference room table

 

 

 

Large L-shaped office desks

 

5

 

Rectangular tables w/ wood tops and adjustable metal legs

 

2

 

 

 

 

 

Lamps

 

 

 

Floor lamp w/ white round glass top

 

1

 

Red metal floor lamp

 

1

 

floor lamp w/ plastic triangular base and white square shade

 

1

 

 

 

 

 

Chairs

 

 

 

Black leather office chairs, metal / plastic arms

 

6

 

Black leather office chairs, wood arms

 

4

 

Fabric office chairs

 

8

 

Black mesh backed office chairs

 

2

 

Yellow mesh-backed office chair

 

1

 

Wooden chairs (no wheels)

 

7

 

 

--------------------------------------------------------------------------------


 

Shelves

 

 

 

6’ tall “box and pole” bookshelves

 

2

 

Black bookshelf w/ light brown wood top, 4’ tall

 

2

 

Light brown wood bookshelf, 4’ tall

 

2

 

Rack w/ 4 metal poles and wood top

 

1

 

Mini shelf, about 2’ high

 

1

 

Light brown wood bookshelf, 3.5’ tall

 

1

 

 

 

 

 

Cabinets

 

 

 

Metal cabinet, 3’ tall, 5’ wide

 

1

 

Grey wood cabinet, 3.5’ long by 2.5’ high

 

1

 

Large set of metal drawers and cabinets, light wood top, 10’ long

 

1

 

Large metal drawer sets, wood tops

 

2

 

Grey wood cabinet, about 7’ long and 2.5’ high

 

1

 

Wall mounted in-office cabinets

 

4

 

Mini-wardrobe style cabinets

 

2

 

27” high locking metal 3-drawer set

 

1

 

 

 

 

 

Electronics

 

 

 

Wall-mounted Insignia TV

 

1

 

Wall-mounted Samsung TV

 

1

 

 

 

 

 

Other

 

 

 

Ping Pong table

 

1

 

Treadmill w/ Treadmill desk

 

1

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

MASTER LEASE

 

[See Attached]

 

14

--------------------------------------------------------------------------------


 

201 MISSION

SAN FRANCISCO, CALIFORNIA

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 

CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership

 

(“LANDLORD”)

 

AND

 

SEECHANGE HEALTH MANAGEMENT COMPANY, INC., a Delaware corporation

(“TENANT”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Basic Lease Information

1

2.

Lease Grant

3

3.

Possession

3

4.

Rent

4

5.

Compliance with Laws; Use

5

6.

Security for Lease

6

7.

Building Services

6

8.

Leasehold Improvements

7

9.

Repairs and Alterations

8

10.

Entry by Landlord

9

11.

Assignment and Subletting

10

12.

Liens

12

13.

Indemnity and Waiver of Claims

12

14.

Insurance

14

15.

Subrogation

16

16.

Casualty Damage

16

17.

Condemnation

17

18.

Events of Default

18

19.

Remedies

18

20.

Limitation of Liability

21

21.

Relocation

22

22.

Holding Over

22

23.

Subordination to Mortgages; Estoppel Certificate

22

24.

Notice

23

25.

Surrender of Premises

23

26.

Miscellaneous

24

 

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) is entered into as of January 22,
2010, by and between CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited
partnership, (“Landlord”) and SEECHANGE HEALTH MANAGEMENT COMPANY, INC., a
Delaware corporation (“Tenant”). The following exhibits and attachments are
incorporated into and made a part of this Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Expenses, Taxes and Insurance Expenses), Exhibit C
(Building Rules and Regulations) and Exhibit D (Guaranty of Lease) and Exhibit E
(Furniture Inventory).

 

1.                                      Basic Lease Information.

 

1.01                        “Building” shall mean the building located at 201
Mission Street, San Francisco, California, commonly known as 201 Mission.
“Rentable Square Footage of the Building” is deemed to be 483,528 square feet.

 

1.02                        “Premises” shall mean the area shown on Exhibit A to
this Lease. The Premises consists of a portion of the thirteenth (13th) floor
known as suite 1310. The “Rentable Square Footage of the Premises” is deemed to
be 2,220 square feet, calculated in accordance with the “Standard Method For
Measuring Floor Area in Office Buildings” approved June 7, 1996, by the American
National Standards Institute and the Building Owners and Managers Association
International (ANSI/BOMA Z65.1-1996) as interpreted and applied by Landlord’s
measurement firm to the Building. Landlord and Tenant stipulate and agree that
the Rentable Square Footage of the Building and the Rentable Square Footage of
the Premises are correct.

 

1.03                        “Base Rent”:

 

Months Following
Commencement Date

 

Annual Rate
Per Square Foot

 

Monthly
Base Rent**

 

Month 1* - Month 12

 

$

29.00

 

$

5,365.00

 

Month 13 - 24

 

$

30.00

 

$

5,550.00

 

 

*If the Commencement Date is other than the first (1st) day of a calendar month,
“Month 1” shall be the first full calendar month of the Term plus any partial
calendar month in which Commencement Date occurs, and in the event Month 1 is so
deemed to include any partial calendar month, Tenant shall pay the prorated
amount of the monthly installment of Base Rent for such partial calendar month
on the Commencement Date.

 

**Subject to abatement pursuant to Section 4.02 below.

 

1.04                        “Tenant’s Pro Rata Share”: 0.46%.

 

1.05                        “Base Year” for Taxes (defined in Exhibit B): 2010;
“Base Year” for Expenses (defined in Exhibit B): 2010; “Base Year” for Insurance
Expenses (defined in Exhibit B): 2010.

 

--------------------------------------------------------------------------------


 

1.06                        “Term”:

 

The period commencing on the Commencement Date (defined below) and, unless
terminated earlier in accordance with this Lease, ending on the last day of the
twenty fourth (24th) full calendar month of the Term (the “Termination Date”).
The “Commencement Date” shall mean March 1, 2010.

 

1.07                        “Parking Rights”: None.

 

1.08                        “Security Deposit”: $10,730.00.

 

1.09                        “Broker(s): Jones Lang LaSalle, representing
Landlord, and Jones Lang LaSalle, representing Tenant.

 

1.10                        “Permitted Use”: General office and administrative
use.

 

1.11                        “Guarantor”: SeeChange, LLC, a Delaware limited
liability company.

 

1.12                        “Notice Address(es)”:

 

Landlord:

Jones Lang LaSalle Americas, Inc.

201 Mission Street, Suite 1960

San Francisco, California 94105

Attn: General Manager

 

and:

 

CA-Mission Street Limited Partnership

c/o LaSalle Investment Management, Inc.

200 E Randolph Dr., 44th Floor

Chicago, IL 60601

Attn: John Minahan

 

With a copy to:

 

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94111

Attn: Jonathan M. Kennedy

Tenant:

Prior to the Commencement Date:

 

SeeChange Health Management Company, Inc.

10159 Wayzata Boulevard

Suite 200

Minneapolis, Minnesota 55305

 

From and after the

Commencement Date:

 

At the Premises

 

Rent Payments: Rent shall be payable to CA-Mission Street Limited Partnership at
the following address:

 

CA-Mission Street Limited Partnership

Jones Lang LaSalle Americas as Agent

39481 Treasury Center

Chicago, IL 60694-9400

 

2

--------------------------------------------------------------------------------


 

1.13                        “Business Day(s)” are Monday through Friday of each
week, exclusive of New Year’s Day, Presidents Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day (“Holidays”). Landlord may
designate additional Holidays that are commonly recognized by other office
buildings in the area where the Building is located. “Building Service Hours”
are 7:00 A.M. to 6:00 P.M. on Business Days.

 

1.14                        “Property” means the Building and the parcel(s) of
land on which it is located and, at Landlord’s discretion, the parking
facilities and other improvements, if any, serving the Building and the
parcel(s) of land on which they are located.

 

2.                                      Lease Grant.

 

The Premises are hereby leased to Tenant from Landlord for the Term, together
with the right to use any portions of the Property that are designated by
Landlord for the common use of tenants and others (the “Common Areas”), subject
to the terms and conditions of this Lease.

 

3.                                      Possession.

 

3.01                        Tenant acknowledges that it is leasing the Premises
in “as-is, where is” condition.

 

3.02                        Subject to the representations of Landlord set forth
in this Lease, the Premises are accepted by Tenant in “as is” condition and
configuration without any representations or warranties by Landlord. By taking
possession of the Premises, Tenant agrees that the Premises are in good order
and satisfactory condition. Landlord shall not be liable for a failure to
deliver possession of the Premises or any other space due to the holdover or
unlawful possession of such space by another party, provided, however, Landlord
shall use commercially reasonable efforts to obtain possession of any such space
and the Commencement Date will be delayed until the date Landlord delivers the
Premises to Tenant. Except as otherwise provided in this Lease, Tenant shall not
be permitted to take possession of or enter the Premises prior to the
Commencement Date without Landlord’s permission. If Tenant takes possession of
or enters the Premises before the Commencement Date, Tenant shall be subject to
the terms and conditions of this Lease; provided, however, except for the cost
of services requested by Tenant (e.g. after hours HVAC service), Tenant shall
not be required to pay Rent for any entry or possession before the Commencement
Date during which Tenant, with Landlord’s approval, has entered, or is in
possession of, the Premises for the sole purpose of performing improvements or
installing furniture, equipment or other personal property.

 

3.03                        Subject to the terms and conditions of this Lease
including, without limitation, Section 13, and provided Landlord has received
the pre-paid Base Rent required by Section 4.01 below, the Security Deposit and
all evidence of insurance coverage required hereunder, Tenant shall be permitted
to enter the Premises from and after the date that is fourteen (14) days prior
to the Commencement Date and, at Tenant’s sole risk, solely for the purpose of
installing furniture, fixtures and equipment in the Premises. Landlord may
withdraw such permission to enter the Premises prior to the Commencement Date at
any time that Landlord reasonably determines that such entry by Tenant is
causing a dangerous situation for Landlord, Tenant, Tenant’s vendors and
contractors or other tenants in the Building. Such early entry shall be subject
to all the terms and provisions of this Lease, except that Tenant

 

3

--------------------------------------------------------------------------------


 

shall have no obligation to pay Rent or other charges during such early access
period unless Tenant commences business operations in the Premises during such
early access period.

 

4.                                      Rent.

 

4.01                        From and after the Commencement Date, Tenant shall
pay Landlord, without any setoff or deduction, unless expressly set forth in
this Lease, all Base Rent and Additional Rent due for the Term (collectively
referred to as “Rent”). “Additional Rent” means all sums (exclusive of Base
Rent) that Tenant is required to pay Landlord under this Lease. Tenant shall pay
and be liable for all rental, sales and use taxes (but excluding income taxes),
if any, imposed upon or measured by Rent. Base Rent and recurring monthly
charges of Additional Rent shall be due and payable in advance on the first day
of each calendar month without notice or demand, provided that the installment
of Base Rent for the first full calendar month shall be payable upon the
execution of this Lease by Tenant. All other items of Rent shall be due and
payable by Tenant on or before thirty (30) days after billing by Landlord. Rent
shall be made payable to the entity, and sent to the address, Landlord
designates and shall be made by good and sufficient check or by other means
acceptable to Landlord. If Tenant does not pay any Rent when due hereunder,
Tenant shall pay Landlord an administration fee in the amount of five percent
(5%) of the past due amount. In addition, past due Rent shall accrue interest at
a rate equal to the lesser of (i) twelve percent (12%) per annum or (ii) the
maximum legal rate, and Tenant shall pay Landlord a fee for any checks returned
by Tenant’s bank for any reason. To ascertain whether any interest payable
exceeds the legal limits imposed, any non-principal payment (including the
administration fee) shall be considered to the extent permitted by Law to be an
expense or a fee, premium or penalty, rather than interest. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the oldest obligation due from Tenant hereunder, then to any
current Rent then due hereunder, notwithstanding any statement to the contrary
contained on or accompanying any such payment from Tenant. Rent for any partial
month during the Term shall be prorated. No endorsement or statement on a check
or letter accompanying payment shall be considered an accord and satisfaction.
Any such partial payment shall be treated as a payment on account, and Landlord
may accept such payment without prejudice to Landlord’s right to recover any
balance due or to pursue any other remedy permitted by this Lease. Accordingly,
Tenant hereby waives the provisions of California Uniform Commercial Code §3311
(and any similar Law that would permit an accord and satisfaction contrary to
the provisions of this Section 4.01). No payment, receipt or acceptance of Rent
following (a) any Default; (b) the commencement of any action against Tenant;
(c) termination of this Lease or the entry of judgment against Tenant for
possession of the Premises; or (d) the exercise of any other remedy by Landlord,
shall cure the Default, reinstate the Lease, grant any relief from forfeiture,
continue or extend the Term, or otherwise affect or constitute a waiver of
Landlord’s right to or exercise of any remedy, including Landlord’s right to
terminate the Lease and recover possession of the Premises; provided, however,
the full payment of all amounts required to cure any monetary Default shall
operate to cure said Default if paid within the time period provided under this
Lease. Tenant acknowledges and agrees that the foregoing constitutes actual
notice to Tenant of the provisions of California Code of Civil Procedure
§1161.1(c). Tenant’s covenant to pay Rent is independent of every other covenant
in this Lease.

 

4.02                        Notwithstanding Section 4.01 above to the contrary,
so long as Tenant is not in Default under any term of this Lease, Tenant shall
be entitled to an abatement of Base Rent for the forty-five (45) day period
commencing as of the Commencement Date (the “Base Rent Abatement Period”). The
total amount of Base Rent abated during the Base Rent Abatement Period is
referred to herein as the “Abated Base Rent”. If Tenant is in Default at any
time

 

4

--------------------------------------------------------------------------------


 

during the Term, (a) all portions of the Abated Base Rent credited to Tenant
prior to the occurrence of the Default shall become due and payable to Landlord
without notice or demand; and (b) from and after the occurrence of such Default,
the Rent shall be payable by Tenant as if no abatement of Base Rent had been
contemplated in this Lease, and the date of Rent commencement shall be deemed to
have occurred as of the Commencement Date. No such recapture by Landlord of the
abatement of Base Rent shall constitute a waiver of any Default of Tenant or any
election of remedies by Landlord.

 

4.03                        Tenant shall pay Tenant’s Pro Rata Share of Taxes,
Insurance Expenses and Expenses in accordance with Exhibit B of this Lease.

 

5.                                      Compliance with Laws; Use.

 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law in
connection with Tenant’s use or occupancy of the Premises. Tenant shall not
exceed the standard density limit for the Building. Tenant shall comply with the
rules and regulations of the Building attached as Exhibit E and such other
reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9.03). Landlord, at its sole cost and expense (except to the extent
properly included in Expenses), shall be responsible for correcting any
violations of applicable Laws (including Title Ill of the Americans with
Disabilities Act) with respect to the Premises and the Common Areas of the
Building, provided that Landlord’s obligation with respect to the Premises shall
be limited to violations that arise out of the Landlord Work and/or the
condition of the Premises prior to the construction of the Tenant Improvements
and the installation of any furniture, equipment and other personal property of
Tenant. Notwithstanding the foregoing, Landlord shall have the right to contest
any alleged violation in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Law and the right to appeal any decisions,
judgments or rulings to the fullest extent permitted by Law. Notwithstanding the
foregoing, Tenant, not Landlord, shall be responsible for the correction of any
violations that arise out of or in connection with any the specific nature of
Tenant’s business in the Premises (other than general office use), the acts or
omissions of Tenant, its agents, employees or contractors, Tenant’s arrangement
of any furniture, equipment or other property in the Premises, any repairs,
alterations, additions or improvements performed by or on behalf of Tenant and
any design or configuration of the Premises specifically requested by Tenant.

 

5

--------------------------------------------------------------------------------


 

6.                                      Security for Lease.

 

6.01                        The Security Deposit in the form of cash shall be
delivered to Landlord upon the execution of this Lease by Tenant and held by
Landlord without liability for interest (unless required by Law) as security for
the performance of Tenant’s obligations. The Security Deposit is not an advance
payment of Rent or a measure of damages. Landlord may from time to time and
without prejudice to any other remedy provided in this Lease or by Law, use all
or a portion of the Security Deposit to the extent necessary to satisfy past due
Rent or to satisfy any other loss or damage resulting from Tenant’s breach under
this Lease. If Landlord uses any portion of the Security Deposit, Tenant, within
five (5) days after demand, shall restore the Security Deposit to its original
amount. Landlord shall return any unapplied portion of the Security Deposit to
Tenant within forty-five (45) days after the later to occur of: (a)
determination of the final Rent due from Tenant; or (b) the later to occur of
the Termination Date or the date Tenant surrenders the Premises to Landlord in
compliance with Section 25. Landlord may assign the Security Deposit to a
successor or transferee and, following the assignment, Landlord shall have no
further liability for the return of the Security Deposit. Landlord shall not be
required to keep the Security Deposit separate from its other accounts. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any similar or successor Laws now or hereafter in effect.

 

6.02                        Tenant shall cause the Guarantor specified in
Section 1 to execute a Guaranty of Lease in the form attached to this Lease as
Exhibit D (the “Guaranty”). Tenant shall have no right to enter the Premises
until Tenant has delivered to Landlord the Guaranty, executed by Guarantor, and
Tenant’s failure to deliver the executed Guaranty concurrently with an executed
Lease shall, at Landlord’s option, either (i) void this Lease and release the
parties of all liability hereunder, or (ii) constitute a Default by Tenant
without the necessity of notice or opportunity to cure. Tenant’s obligations
shall be joint and several obligations of Tenant and each Guarantor, and
Landlord need not first proceed against Tenant hereunder before proceeding
against any Guarantor. No Guarantor shall be released from its obligations under
the Guaranty for any reason, including any amendment of this Lease, any
forbearance by Landlord or waiver of any of Landlord’s rights, the failure to
give Tenant or such Guarantor(s) any notices, or the release of any party liable
for the payment or performance of Tenant’s obligations hereunder.

 

7.                                      Building Services.

 

7.01                        Landlord shall furnish Tenant with the following
services: (a) water for use in the Base Building lavatories; (b) customary heat
and air conditioning in season or as required by Law during Building Service
Hours, although (i) Tenant shall have the right to receive HVAC service during
hours other than Building Service Hours by paying Landlord’s then standard
charge for additional HVAC service and providing such prior notice as is
reasonably specified by Landlord (Landlord’s charge for additional HVAC service
shall be based on a minimum of four (4) hours of usage), and (ii) if Tenant is
permitted to connect any supplemental HVAC units to the Building’s condenser
water loop or chilled water line, such permission shall be conditioned upon
Landlord having adequate excess capacity from time to time and such connection
and use shall be subject to Landlord’s reasonable approval and reasonable
restrictions imposed by Landlord, and Landlord shall have the right to charge
Tenant a connection fee and/or a monthly usage fee, as reasonably determined by
Landlord; (c) standard janitorial service on Business Days; (d) elevator
service; (e) electricity in accordance with the terms and conditions in Section
7.02; (f) access to the Building for Tenant and its employees twenty-four (24)
hours per day/7 days per week, subject to the terms of this

 

6

--------------------------------------------------------------------------------


 

Lease and such protective services or monitoring systems, if any, as Landlord
may reasonably impose, including, without limitation, sign-in procedures and/or
presentation of identification cards; and (g) such other services as Landlord
reasonably determines are necessary or appropriate for the Property. If
Landlord, at Tenant’s request, provides any services which are not Landlord’s
express obligation under this Lease, including, without limitation, any repairs
which are Tenant’s responsibility pursuant to Section 9 below, Tenant shall pay
Landlord, or such other party designated by Landlord, the cost of providing such
service plus a reasonable administrative charge.

 

7.02                        Electricity used by Tenant in the Premises shall be
paid for by Tenant through inclusion in Expenses (except as provided for excess
usage). Without the consent of Landlord, Tenant’s use of electrical service
shall not exceed Building standard usage, per square foot, as reasonably
determined by Landlord, based upon the Building standard electrical design load.
Landlord shall have the right to measure electrical usage by commonly accepted
methods, including the installation of measuring devices such as submeters and
check meters. If it is determined that Tenant is using electricity in such
quantities or during such periods as to cause the total cost of Tenant’s
electrical usage, on a monthly, per-rentable-square-foot basis, to materially
exceed that which Landlord reasonably deems to be standard for the Building,
Tenant shall pay Landlord Additional Rent for the cost of such excess electrical
usage and, if applicable, for the cost of purchasing and installing the
measuring device(s).

 

7.03                        Landlord’s failure to furnish, or any interruption,
diminishment or termination of services due to the application of Laws, the
failure of any equipment, the performance of maintenance, repairs, improvements
or alterations, utility interruptions or the occurrence of an event of Force
Majeure (defined in Section 26.03) (collectively a “Service Failure”) shall not
render Landlord liable to Tenant, constitute a constructive eviction of Tenant,
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement. However, if the Premises, or a material
portion of the Premises, are made untenantable for a period in excess of five
(5) consecutive Business Days as a result of a Service Failure that is
reasonably within the control of Landlord to correct, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Rent payable hereunder
during the period beginning on the sixth (6th) consecutive Business Day of the
Service Failure and ending on the day the service has been restored. If the
entire Premises have not been rendered untenantable by the Service Failure, the
amount of abatement shall be equitably prorated.

 

8.                                      Leasehold Improvements.

 

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, shall remove any Cable (defined in Section 9.01 below).
In addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at Tenant’s expense, to remove any
Alterations (the Cable and such other items collectively are referred to as
“Required Removables”). Required Removables shall include, without limitation,
internal stairways, raised floors, personal baths and showers, vaults,
supplemental HVAC units (and associated mechanical infrastructure), rolling file
systems and structural alterations and modifications and specialized
non-standard office improvements (game room, bowling alley, etc.).
Notwithstanding the foregoing, Tenant, at the time it requests approval for a
proposed Alteration, including any initial Alterations or Landlord Work, may
request in writing that Landlord advise Tenant whether the improvement is a
Required Removable. Within 10 days

 

7

--------------------------------------------------------------------------------


 

after receipt of Tenant’s request, Landlord shall advise Tenant in writing as to
which portions of the proposed Alterations or other improvements are Required
Removables. Required Removables shall be removed by Tenant before the
Termination Date. Tenant shall repair damage caused by the installation or
removal of Required Removables. If Tenant fails to perform its obligations in a
timely manner, Landlord may perform such work at Tenant’s expense.

 

9.                                      Repairs and Alterations.

 

9.01                        Tenant, at its sole cost and expense, shall perform
all maintenance and repairs to the Premises that are not Landlord’s express
responsibility under this Lease, and keep the Premises in good condition and
repair, reasonable wear and tear excepted. Tenant’s repair and maintenance
obligations include, without limitation, repairs to: (a) floor covering; (b)
interior partitions; (c) doors; (d) the interior side of demising walls; (e)
Alterations (described in Section 9.03); (f) supplemental air conditioning
units, kitchens, including hot water heaters, plumbing, and similar facilities
exclusively serving Tenant, whether such items are installed by Tenant or are
currently existing in the Premises; and (g) electronic, fiber, phone and data
cabling and related equipment that is installed by or for the exclusive benefit
of Tenant (collectively, “Cable”). All repairs and other work performed by
Tenant or its contractors, including that involving Cable, shall be subject to
the terms of Section 9.03 below. If Tenant fails to make any repairs to the
Premises for more than fifteen (15) days after notice from Landlord (although
notice shall not be required in an emergency), Landlord may make the repairs,
and, within thirty (30) days after Landlord’s demand, Tenant shall pay the
reasonable cost of the repairs, together with an administrative charge in an
amount equal to ten percent (10%) of the cost of the repairs.

 

9.02                        Landlord shall keep and maintain in good repair and
working order and perform maintenance upon the: (a) structural elements of the
Building; (b) mechanical (including HVAC), electrical, plumbing and fire/life
safety systems serving the Building in general; (c) Common Areas; (d) roof of
the Building; (e) exterior windows of the Building; and (f) elevators serving
the Building. Landlord shall promptly make repairs for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereafter in effect.

 

9.03                        Tenant shall not make alterations, repairs,
additions or improvements or install any Cable (collectively referred to as
“Alterations”) without first obtaining the written consent of Landlord in each
instance, which consent shall not be unreasonably withheld or delayed. However,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Cosmetic Alteration”): (a) is of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting; (b)
is not visible from the exterior of the Premises or Building; (c) will not
affect the Base Building (defined in Section 5); (d) does not require work to be
performed inside the walls or above the ceiling of the Premises, and (e) is less
than $50,000.00. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting any work, Tenant shall
furnish Landlord with detailed plans and specifications (which shall be in CAD
format if requested by Landlord) prepared by a duly licensed architect or
engineer; names of contractors reasonably acceptable to Landlord (provided that
Landlord may designate specific contractors with respect to Base Building and
vertical Cable, as may be described more fully below); required permits and
approvals; evidence of contractor’s and subcontractor’s insurance in amounts
reasonably required by Landlord and naming Landlord and the managing agent for
the Building (or any successor(s))

 

8

--------------------------------------------------------------------------------


 

as additional insureds; and any security for performance in amounts reasonably
required by Landlord. Landlord may designate specific contractors with respect
to oversight, installation, repair, connection to, and removal of vertical
Cable. All Cable shall be clearly marked with adhesive plastic labels (or
plastic tags attached to such Cable with wire) to show Tenant’s name, suite
number, and the purpose of such Cable (i) every 6 feet outside the Premises
(specifically including, but not limited to, the electrical room risers and any
Common Areas), and (ii) at the termination point(s) of such Cable. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord, and Tenant shall
ensure that no Alteration impairs any Building system or Landlord’s ability to
perform its obligations hereunder. Landlord’s consent shall be deemed to have
been reasonably withheld if the proposed Alterations could (a) affect any
structural component of the Building; (b) be visible from or otherwise affect
any portion of the Building other than the interior of the Premises; (c) affect
any Base Building systems; (d) result in Landlord being required under any Laws
to perform any work that Landlord could otherwise avoid or defer; (e) result in
an increase in the demand for utilities or services that Landlord is required to
provide (whether to Tenant or to any other tenant in the Building); (f) cause an
increase in any Insurance Expenses; (g) result in the disturbance or exposure
of, or damage to, any Hazardous Material (defined below); or (h) violate or
result in a violation of any Law, Rule or requirement under this Lease. Tenant
shall reimburse Landlord for any sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations. In addition, Tenant
shall pay Landlord a fee for Landlord’s oversight and coordination of any
non-Cosmetic Alterations equal to ten percent (10%) of the cost of the
Alterations. Landlord may, in the exercise of its reasonable discretion, require
a deposit of its estimated fees in advance of performing any review. Neither the
payment of any such fees or costs, nor the monitoring, administration or control
by Landlord of any contractor or any part of the Alterations shall be deemed to
constitute any express or implied warranty or representation that any Alteration
was properly designed or constructed, nor shall it create any liability on the
part of Landlord. Upon completion, Tenant shall furnish “as-built” plans (in CAD
format, if requested by Landlord) for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law. Upon substantial completion of any Alteration, Tenant shall
(a) cause a timely notice of completion to be recorded in the Office of the
Recorder of the county in which the Building is located, in accordance with
California Civil Code §3093 or any successor statute; and (b) deliver to
Landlord evidence of full payment and unconditional final lien waivers for all
labor, services and materials furnished in connection therewith.

 

10.                               Entry by Landlord.

 

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises. If necessary, Landlord may temporarily close all
or a portion of the Premises to perform repairs, alterations and additions.
However, except in emergencies, Landlord will not close the Premises if the work
can reasonably be completed on weekends and after Building Service Hours. Entry
by Landlord shall not constitute a constructive eviction or entitle Tenant to an
abatement or reduction of Rent.

 

9

--------------------------------------------------------------------------------


 

11.                               Assignment and Subletting.

 

11.01                 Tenant shall not assign, sublease, transfer or encumber
any interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. Without limitation, it is agreed that Landlord’s consent shall
not be considered unreasonably withheld if the proposed transferee is a
governmental entity or an occupant of the Building or if the proposed
transferee, whether or not an occupant of the Building, is in discussions with
Landlord regarding the leasing of space within the Building. If the entity(ies)
which directly or indirectly controls the voting shares/rights of Tenant (other
than through the ownership of voting securities listed on a recognized
securities exchange) changes at any time, such change of ownership or control
shall constitute a Transfer. Tenant hereby waives the provisions of
Section 1995.310 of the California Civil Code, or any similar or successor Laws,
now or hereafter in effect, and all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable Laws, on behalf of the
proposed transferee. Any Transfer in violation of this Section shall, at
Landlord’s option, be deemed a Default by Tenant as described in Section 18, and
shall be voidable by Landlord. In no event shall any Transfer, including a
Business Transfer, release or relieve Tenant from any obligation under this
Lease, and Tenant shall remain primarily liable for the performance of the
tenant’s obligations under this Lease, as amended from time to time.

 

11.02                 Tenant shall provide Landlord with financial statements
(prepared in accordance with generally accepted accounting principles), a
reasonably determined calculation of excess rent (described in Section 11.03
below) and company information for the proposed transferee (or, in the case of a
change of ownership or control, for the proposed new controlling entity(ies)), a
fully executed copy of the proposed assignment, sublease or other Transfer
documentation and such other information as Landlord may reasonably request.
Within fifteen (15) Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of more than twenty percent (20%)
of the Rentable Square Footage of the Premises, recapture the portion of the
Premises that Tenant is proposing to Transfer. If Landlord exercises its right
to recapture, this Lease shall automatically be amended (or terminated if the
entire Premises is being assigned or sublet) to delete the applicable portion of
the Premises effective on the proposed effective date of the Transfer, although
Landlord may require Tenant to execute a reasonable amendment or other document
reflecting such reduction or termination. Concurrently with Tenant’s request for
a proposed Transfer, Tenant shall pay Landlord a review fee of $1,500.00 for
Landlord’s review of any requested Transfer, regardless of whether consent is
granted, plus all reasonable costs incurred by Landlord in preparing the
documents for any requested Transfer, including but not limited to Landlord’s
attorneys’ fees.

 

11.03                 Tenant shall pay Landlord fifty percent (50%) of all rent
and other consideration which Tenant receives as a result of a Transfer that is
in excess of the Rent payable to Landlord for the portion of the Premises and
Term covered by the Transfer. Tenant shall pay Landlord for Landlord’s share of
the excess within thirty (30) days after Tenant’s receipt of the excess. In
determining the excess due Landlord, Tenant may deduct from the excess, on a
straight-line basis, the following reasonable and customary expenses directly
incurred by

 

10

--------------------------------------------------------------------------------


 

Tenant attributable to the Transfer: commercially reasonable attorneys’ fees and
brokerage commissions.

 

11.04                 Notwithstanding anything to the contrary contained in this
Section 11, neither Tenant nor any other person having a right to possess, use,
or occupy (for convenience, collectively referred to in this subsection as
“Use”) the Premises shall enter into any lease, sublease, license, concession or
other agreement for Use of all or any portion of the Premises which provides for
rental or other payment for such Use based, in whole or in part, on the net
income or profits derived by any person that leases, possesses, uses, or
occupies all or any portion of the Premises (other than an amount based on a
fixed percentage or percentages of receipts or sales), and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a transfer of any right or interest in the Use of all or any
part of the Premises.

 

11.05                 If this Lease is assigned, whether or not in violation of
the provisions of this Lease, Landlord may elect to collect Rent directly from
the assignee. If the Premises or any part thereof is sublet or used or occupied
by anyone other than Tenant, whether or not in violation of this Lease, Landlord
may, after any Default(s) by Tenant (or if Tenant becomes insolvent), collect
from the subtenant or occupant all amounts due from such party to Tenant. Tenant
hereby authorizes and directs any assignee or subtenant (a “Transferee”) to make
payments of rent or other consideration directly to Landlord upon receipt of any
notice from Landlord requesting such action. Landlord may apply all such amounts
collected to Rent due or coming due hereunder, and no such collection or
application shall be deemed a waiver of any of Landlord’s rights or remedies
hereunder, or the acceptance by Landlord of such party as a permitted
Transferee, or the release of Tenant or any Guarantor from any of its
obligations under or in connection with this Lease. The consent by Landlord to
any Transfer shall not relieve Tenant from obtaining the express written consent
of Landlord to any other Transfer. The listing of any name other than that of
Tenant on any door of the Premises or on any directory or in any elevator in the
Building, or otherwise, or the acceptance of Rent for the Premises from any
entity other than Tenant shall not operate to vest in the person so named any
right or interest in this Lease or in the Premises, or be deemed to constitute,
or serve as a substitute for, or any waiver of, any consent of Landlord required
under this Section 11.

 

11.06                 So long as Tenant is not entering into the Permitted
Transfer for the purpose of avoiding or otherwise circumventing the remaining
terms of this Article 11, Tenant may assign its entire interest under this
Lease, without the consent of Landlord, to (i) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (ii) a successor to
Tenant by purchase, merger, consolidation or reorganization, provided that all
of the following conditions are satisfied (each such Transfer a “Permitted
Transfer”): (1) Tenant is not in Default; (2) Tenant gives Landlord written
notice at least thirty (30) days prior to the effective date of the proposed
Permitted Transfer; and (3) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (a) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (b) Tenant’s successor shall have
a net worth which is at least equal to the greater of Tenant’s net worth at the
date of this Lease or Tenant’s net worth as of the day prior to the proposed
purchase, merger, consolidation or reorganization. Tenant’s notice to Landlord
shall include information and documentation showing that each of the above
conditions has been satisfied. If requested by Landlord, Tenant’s successor
shall sign a commercially reasonable form of assumption agreement. As used
herein, (A) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (B) “subsidiary” shall mean an entity wholly owned by

 

11

--------------------------------------------------------------------------------


 

Tenant or at least 51% of whose voting equity is owned by Tenant; and
(C) “affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant. Notwithstanding the foregoing, if any parent, affiliate or
subsidiary to which this Lease has been assigned or transferred subsequently
sells or transfers its voting equity or its interest under this Lease other than
to another parent, subsidiary or affiliate of the original Tenant named
hereunder, such sale or transfer shall be deemed to be a Transfer requiring the
consent of Landlord hereunder.

 

12.                               Liens.

 

Tenant shall not permit mechanics’ or other liens to be placed upon or otherwise
encumber the Property, Premises or Tenant’s leasehold interest in connection
with any work or service done or purportedly done by or for the benefit of
Tenant or its transferees, or the Premises. Tenant shall give Landlord notice at
least fifteen (15) days prior to the commencement of any work in the Premises to
afford Landlord the opportunity, where applicable, to post and record notices of
non-responsibility. Tenant, within ten (10) days of notice from Landlord, shall
fully discharge any lien by settlement, by payment of the claim, posting a
proper bond, or by insuring over the lien in the manner prescribed by the
applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option (without
any duty to investigate the validity of the lien of other encumbrance), may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

 

13.                               Indemnity and Waiver of Claims.

 

13.01                 Except to the extent caused solely by the gross negligence
or willful misconduct of Landlord or any Landlord Related Parties (defined
below), Tenant shall indemnify, protect, defend and hold Landlord and Landlord
Related Parties harmless against and from all liabilities, obligations, losses,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law) (collectively referred to as “Losses”),
which may be imposed upon, incurred by or asserted against Landlord or any of
the Landlord Related Parties by any third party and arising out of or in
connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(each a “Tenant Related Party”) or any of Tenant’s transferees, contractors or
licensees. Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord.

 

13.02                 Except to the extent caused by the negligence or willful
misconduct of Tenant or any Tenant Related Parties, and subject to the
limitations described in Section 20 below, Landlord shall indemnify, defend and
hold Tenant harmless against and from all Losses which may be imposed upon,
incurred by or asserted against Tenant by any third party and arising

 

12

--------------------------------------------------------------------------------


 

out of or in connection with any damage or injury resulting from the negligence
or willful misconduct acts of Landlord.

 

13.01                 “Environmental Laws” means all Laws pertaining to
(a) protection of health against environmental hazards; (b) the protection of
the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect; (c) underground storage tank regulation or removal; (d) protection or
regulation of natural resources; (e) protection of wetlands or wildlife;
(f) management, regulation and disposal of solid and hazardous wastes;
(g) radioactive materials; (h) biologically hazardous materials; (i) indoor air
quality; (j) the manufacture, possession, presence, use, generation, storage,
transportation, treatment, release, emission, discharge, disposal, abatement,
cleanup, removal, remediation or handling of any Hazardous Substances.
Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §9601 et seq. (“CERCLA”); the Resource
Conservation and Recovery Act, 42 U.S.C. §6901 et seq. (“RCRA”); the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., as well as all similar state and local
Laws. “Hazardous Material” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health because of its toxicity or other adverse effect,
including (a) any “oil,” as defined by the Federal Water Pollution Control Act
and regulations promulgated thereunder (including crude oil or any fraction of
crude oil); (b) any radioactive material, including any source, special nuclear,
or byproduct material as defined in 42 United States Code §2011 et seq.;
(c) Stacchybotris chartarum and other molds; (d) asbestos containing materials
(“ACM”) in any form or condition; and (e) polychlorinated biphenyls (“PCBs”) and
any substances or compounds containing PCBs.

 

(a)                                 Tenant shall not use, store or permit
Hazardous Materials to be present on or about the Premises. Notwithstanding the
foregoing, Tenant may keep and use, solely for maintenance and administrative
purposes, small amounts of ordinary cleaning and office supplies customarily
used in business offices (such as, for example, glass cleaner, carpet spot
remover, and toner for Tenant’s business equipment in use on the Premises),
provided that Tenant complies with all Environmental Laws relating to the use,
storage or disposal of all such supplies.

 

(b)                                 If the use, storage or possession of
Hazardous Materials by Tenant or any Tenant Related Party on or about the
Premises results in a release, discharge or disposal of Hazardous Materials on,
in, at, under, or emanating from, the Premises or the Building, Tenant agrees to
investigate, clean up, remove or remediate such Hazardous Materials in full
compliance with (a) the requirements of all Environmental Laws, and any
Governmental Authority responsible for the enforcement of any Environmental
Laws; and (b) any additional requirements of Landlord that are necessary, in
Landlord’s sole discretion, to protect the value of the Premises and the
Building. Landlord shall also have the right, but not the obligation, to take
whatever action with respect to any such Hazardous Materials that it deems
necessary, in Landlord’s sole discretion, to protect the value of the Premises
and the Building. All costs and expenses paid or incurred by Landlord in the
exercise of such right shall be payable by Tenant upon demand.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Upon reasonable Notice to Tenant, Landlord
may inspect the Premises for the purpose of determining whether there exists on
the Premises any Hazardous Materials or other condition or activity that is in
violation of the requirements of this Lease or of any Environmental Laws. The
right granted to Landlord herein to perform inspections shall not create a duty
on Landlord’s part to inspect the Premises, or liability on the part of Landlord
for Tenant’s use, storage or disposal of Hazardous Materials, it being
understood that Tenant shall be solely responsible for all liability in
connection therewith. Tenant shall surrender the Premises to Landlord upon the
expiration or earlier termination of this Lease free of debris, waste or
Hazardous Materials placed on or about the Premises by Tenant or any Tenant
Related Party, and in a condition that complies with all Environmental Laws.

 

(d)                                 Tenant shall indemnify, defend, protect and
hold harmless Landlord from and against any and all claims, damages,
liabilities, fines, judgments, penalties, costs, losses (including loss in value
of the Premises or the Building, the loss of rentable or usable space, any
adverse effect on marketability of the Building or any space therein, and all
sums paid for settlement of claims), costs incurred in connection with any site
investigation or any cleanup, removal or restoration mandated by any
Governmental Authority, and expenses (including attorneys’ fees, consultant and
expert fees) to the extent attributable to (i) any Hazardous Materials placed on
or about the Building by Tenant or any Tenant Related Party, or on or about the
Premises by any party other than Landlord, at any time during the Term, or
(ii) Tenant’s failure to comply with any of its obligations under this
Article 13, all of which shall survive the expiration or earlier termination of
this Lease.

 

(e)                                  Landlord represents to Tenant that, as of
the Effective Date, Landlord has not received any notice from governmental
authorities that the Premises contain Hazardous Materials in violation of
applicable Environmental Laws.

 

14.                               Insurance.

 

14.01                 From and after the date Tenant first has access to the
Premises, Tenant shall maintain the following insurance (“Tenant’s Insurance’):

 

(a)                                 Commercial General Liability Insurance
applicable to the Premises and its appurtenances written on an occurrence basis
providing, on an occurrence basis; covering the Premises and all operations of
Tenant in or about the Premises against claims for bodily injury, death,
property damage and products liability and to include contractual liability
coverage insuring Tenant’s indemnification obligations under this Lease, to be
in combined single limits of not less than $2,000,000 each occurrence for bodily
injury, death and property damage, $2,000,000 for products/completed operations
aggregate, $2,000,000 for personal injury, and to have general aggregate limits
of not less than $2,000,000 (per location) and Umbrella Liability Insurance in
an amount not less than $5,000,000 for each policy year. The general aggregate
limits under the Commercial General Liability insurance policy or policies shall
apply separately to the Premises and to Tenant’s use thereof (and not to any
other location or use of Tenant) and such policy shall contain an endorsement to
that effect. The certificate of insurance evidencing the form of policy shall
specify all

 

14

--------------------------------------------------------------------------------


 

endorsements required herein and shall specify on the face thereof that the
limits of such policy apply separately to the Premises.

 

(b)                                 Insurance covering any of the items included
in any equipment maintained by Tenant, as well as trade fixtures, merchandise,
movable partitions, furniture and other personal property from time to time in,
on or upon the Premises (“Tenant’s Property”), and all Leasehold Improvements,
in an amount not less than one hundred percent (100%) of their full replacement
value from time to time during the Term, providing protection against perils
included within the standard form of “all-risk” (i.e., “Special Cause of Loss”)
fire and casualty insurance policy;

 

(c)                                  Workers’ Compensation Insurance in amounts
required by Law;

 

(d)                                 Employers Liability Coverage of at least
$1,000,000.00 per occurrence (with $500,000.00 disease coverage per employee);

 

(e)                                  if Tenant owns or leases any vehicles,
automobile liability coverage for all vehicles owned or leased by Tenant in an
amount not less than $1,000,000.00 per accident.

 

All policies of the insurance provided for in this Section 14.01 above shall be
issued in form acceptable to Landlord by insurance companies with a rating and
financial size of not less than A:XII in the most current available “Best’s
Insurance Reports”, and licensed to do business in the state of California. Each
and every such policy:

 

(i)                                     shall designate Landlord (as well as
Landlord’s managing agent, asset manager, and any mortgagee of Landlord and any
other party reasonably designated by Landlord) as an additional insured, except
with respect to the insurance described in clauses (c) and (d) above;

 

(ii)                                  shall be delivered in its entirety (or, in
lieu thereof, a certificate in form and substance satisfactory to Landlord) to
each of Landlord and any such other parties in interest prior to any entry by
Tenant or Tenant’s employees or contractors onto the Premises and thereafter
within five (5) days after the inception (or renewal) of each new policy, and as
often as any such policy shall expire or terminate. Renewal or additional
policies shall be procured and maintained by Tenant in like manner and to like
extent;

 

(iii)                               shall contain a provision that the insurer
will give to Landlord at least thirty (30) days notice in writing (and ten
(10) days in the case of non-payment) in advance of any material change,
cancellation, termination or lapse, or the effective date of any reduction in
the amounts of insurance; and

 

(iv)                              shall be written as a primary policy which
does not contribute to and is not in excess of coverage which Landlord may
carry.

 

In addition, Landlord shall be named as a loss payee with respect to Tenant’s
Property insurance on the Leasehold Improvements. Tenant will be responsible for
the payment of any deductible amount under any policy of insurance maintained by
Tenant. Tenant shall additionally carry and maintain such other types of
insurance coverage in such reasonable

 

15

--------------------------------------------------------------------------------


 

amounts covering the Premises and Tenant’s operations therein, and as may be
reasonably requested from time to time by Landlord.

 

14.02                 So long as the same is available at commercially
reasonable rates, Landlord shall maintain so called All Risk property insurance
on the Building in amounts reasonably determined by Landlord to be necessary,
together with such other insurance coverage as Landlord, in its reasonable
judgment, may elect to maintain; Landlord may elect to self-insure with respect
to any such coverage.

 

15.                               Subrogation.

 

Landlord and Tenant hereby waive and release, and shall cause their respective
insurance carriers to waive and release, any and all rights of recovery, claims,
actions or causes of action against the other for any loss or damage with
respect to Tenant’s Property, Leasehold Improvements, the Building, the
Premises, or any contents thereof, including rights, claims, actions and causes
of action based on negligence, which loss or damage is (or would have been, had
the insurance required by this Lease been carried) covered by insurance. The
parties agree that the foregoing waiver shall be binding upon their respective
property and business income insurance carriers, and (except for any insurance
policy that provides that the insured thereunder may effectively waive
subrogation without further action on the part of the insured) each party shall
obtain endorsements or take such other action as may be required to effect such
insurer’s waiver of subrogation under each such policy. Notwithstanding the
foregoing, if any Casualty (defined below) insured by Landlord is caused by the
negligence or willful misconduct of Tenant or any Tenant Related Party, Tenant
shall reimburse Landlord, as Additional Rent, within ten (10) days following
Landlord’s demand therefor, all deductible amounts and other expenses payable by
Landlord in connection with such Casualty that are not covered by the proceeds
of Landlord’s insurance.

 

16.                               Casualty Damage.

 

16.01                 If all or any portion of the Premises becomes untenantable
or inaccessible by fire or other casualty to the Premises or the Common Areas
(collectively a “Casualty”), Landlord, with reasonable promptness, shall cause a
general contractor selected by Landlord to provide Landlord with a written
estimate of the amount of time required, using standard working methods, to
substantially complete the repair and restoration of the Premises and any Common
Areas necessary to provide access to the Premises (“Completion Estimate”).
Landlord shall promptly forward a copy of the Completion Estimate to Tenant. If
the Completion Estimate indicates that the Premises or any Common Areas
necessary to provide access to the Premises cannot be made tenantable within 270
days from the date the repair is started, then either party shall have the right
to terminate this Lease upon written notice to the other within ten (10) days
after Tenant’s receipt of the Completion Estimate. Tenant, however, shall not
have the right to terminate this Lease if the Casualty was caused by the
negligence or intentional misconduct of Tenant or any Tenant Related Parties. In
addition, Landlord, by notice to Tenant within ninety (90) days after the date
of the Casualty, shall have the right to terminate this Lease if: (1) the
Premises have been materially damaged and there is less than 2 years of the Term
remaining on the date of the Casualty; (2) any Mortgagee requires that the
insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Building or Premises occurs.

 

16.02                 If this Lease is not terminated, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable

 

16

--------------------------------------------------------------------------------


 

control, restore the Premises and Common Areas. Such restoration shall be to
substantially the same condition that existed prior to the Casualty, except for
modifications required by Law or any other modifications to the Common Areas
deemed desirable by Landlord. Upon notice from Landlord, Tenant shall assign or
endorse over to Landlord (or to any party designated by Landlord) all property
insurance proceeds payable to Tenant under Tenant’s Insurance with respect to
any Leasehold Improvements performed by or for the benefit of Tenant; provided
if the estimated cost to repair such Leasehold Improvements exceeds the amount
of insurance proceeds received by Landlord from Tenant’s insurance carrier, the
excess cost of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s commencement of repairs. Within 15 days of demand, Tenant shall also
pay Landlord for any additional excess costs that are determined during the
performance of the repairs to such Leasehold Improvements. In no event shall
Landlord be required to spend more for the restoration of the Premises and
Common Areas than the proceeds received by Landlord, whether insurance proceeds
or proceeds from Tenant. Landlord shall not be liable for any inconvenience to
Tenant, or injury to Tenant’s business resulting in any way from the Casualty or
the repair thereof. Provided that Tenant is not in Default, during any period of
time that all or a material portion of the Premises is rendered untenantable as
a result of a Casualty, the Rent shall abate for the portion of the Premises
that is untenantable and not used by Tenant.

 

16.03                 The provisions of this Lease, including this Section 16,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises or the
Property, and any Laws, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any similar or successor Laws now or hereafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 

17.                               Condemnation.

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds are expressly waived by
Tenant, provided, however, Tenant may file a separate claim for Tenant’s
Property and Tenant’s reasonable relocation expenses, provided the filing of the
claim does not diminish the amount of Landlord’s award. If only a part of the
Premises is subject to a Taking and this Lease is not terminated, Landlord, with
reasonable diligence, will restore the remaining portion of the Premises as
nearly as practicable to the condition immediately prior to the Taking. Tenant
hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Laws.

 

17

--------------------------------------------------------------------------------


 

18.                               Events of Default.

 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for three (3) Business Days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within ten (10) days after
written notice to Tenant provided, however, if Tenant’s failure to comply cannot
reasonably be cured within ten (10) days, Tenant shall be allowed additional
time (not to exceed 45 days) as is reasonably necessary to cure the failure so
long as Tenant begins the cure within ten (10) days and diligently pursues the
cure to completion; (c) Tenant permits a Transfer without Landlord’s required
approval or otherwise in violation of Section 11 of this Lease; (d) Tenant or
any Guarantor becomes insolvent, makes a transfer in fraud of creditors, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts when due or forfeits or loses its right to conduct business;
(e) the leasehold estate is taken by process or operation of Law; (f) in the
case of any ground floor or retail Tenant, Tenant does not take possession of or
abandons or vacates all or any portion of the Premises; or (g) Tenant is in
default beyond any notice and cure period under any other lease or agreement
with Landlord at the Building or Property. If Landlord provides Tenant with
notice of Tenant’s failure to comply with any specific provision of this Lease
on two (2) or more occasions during any twelve (12) month period, Tenant’s
subsequent violation of such provision shall, at Landlord’s option, be an
incurable Default by Tenant and Tenant shall lose any renewal and/or expansion
options. All notices sent under this Section shall be in satisfaction of, and
not in addition to, notice required by Law. Tenant acknowledges that its
obligation to pay Rent hereunder is a condition as well as a covenant, and that
such obligation is independent of any and all covenants of Landlord hereunder.
Tenant shall not interpose any counterclaim of whatever nature or description in
any summary proceeding commenced by Landlord for non-payment of Rent. Tenant
waives any rights of redemption or relief from forfeiture under California Code
of Civil Procedure sections 1174 and 1179, or under any other applicable present
or future Law, if Tenant is evicted or Landlord takes possession of the Premises
by reason of any Default.

 

19.                               Remedies.

 

19.01                 Upon the occurrence of any Default under this Lease,
whether enumerated in Section 18 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of Rent or other obligations, except for those notices specifically
required pursuant to the terms of Section 18 or this Section 19, and waives any
and all other notices or demand requirements imposed by applicable Law):

 

(a)                                 Terminate this Lease and Tenant’s right to
possession of the Premises and recover from Tenant an award of damages equal to
the sum of the following:

 

(i)                                     The Worth at the Time of Award of the
unpaid Rent which had been earned at the time of termination;

 

(ii)                                  The Worth at the Time of Award of the
amount by which the unpaid Rent which would have been earned after termination
until the time of award exceeds the amount of such Rent loss that Tenant
affirmatively proves could have been reasonably avoided;

 

18

--------------------------------------------------------------------------------


 

(iii)                           The Worth at the Time of Award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant affirmatively proves could be
reasonably avoided;

 

(iv)                          Any other amount necessary to compensate Landlord
for all the detriment either proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease or which in the ordinary course of things
would be likely to result therefrom; and

 

(v)                              All such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time under applicable
law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at an annual rate equal to
the lesser of (A) the maximum rate permitted by Law, or (B) the Prime Rate plus
five (5%). For purposes hereof, the “Prime Rate” shall be annual interest rate
publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the State of California. The “Worth at the Time of
Award” of the amount referred to in part (iii), above, shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus 1%;

 

(b)                              Employ the remedy described in California Civil
Code § 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach
and abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due; or

 

(c)                                Notwithstanding Landlord’s exercise of the
remedy described in California Civil Code § 1951.4 in respect of an event or
events of default, at such time thereafter as Landlord may elect in writing, to
terminate this Lease and Tenant’s right to possession of the Premises and
recover an award of damages as provided above in Paragraph 19.01(a).

 

19.02                 The subsequent acceptance of Rent hereunder by Landlord
shall not be deemed to be a waiver of any preceding breach by Tenant of any
term, covenant or condition of this Lease, other than the failure of Tenant to
pay the particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent. No waiver by Landlord
of any breach hereof shall be effective unless such waiver is in writing and
signed by Landlord.

 

19.03                  TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY
SECTION 3275 OF THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179
OF THE CODE OF CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND
RULES OF LAW FROM TIME TO TIME IN EFFECT DURING THE LEASE TERM OR THEREAFTER
PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM,

 

19

--------------------------------------------------------------------------------


 

REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S
BREACH.

 

THE PARTIES HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE. IF THE
JURY WAIVER PROVISIONS OF THIS SECTION 19.03 ARE NOT ENFORCEABLE UNDER
CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS SHALL APPLY. It is the desire and
intention of the parties to agree upon a mechanism and procedure under which
controversies and disputes arising out of this Lease or related to the Premises
will be resolved in a prompt and expeditious manner. Accordingly, except with
respect to actions for unlawful or forcible detainer or with respect to the
prejudgment remedy of attachment, any action, proceeding or counterclaim brought
by either party hereto against the other (and/or against its officers,
directors, employees, agents or subsidiaries or affiliated entities) on any
matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 26.02 below. The venue of the proceedings shall be in
the county in which the Premises are located. Within 10 days of receipt by any
party of a written request to resolve any dispute or controversy pursuant to
this Section 19.03, the parties shall agree upon a single referee who shall try
all issues, whether of fact or law, and report a finding and judgment on such
issues as required by the Referee Sections. If the parties are unable to agree
upon a referee within such 10 day period, then any party may thereafter file a
lawsuit in the county in which the Premises are located for the purpose of
appointment of a referee under the Referee Sections. If the referee is appointed
by the court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., the American Arbitration Association or similar
mediation/arbitration entity. The proposed referee may be challenged by any
party for any of the grounds listed in the Referee Sections. The referee shall
have the power to decide all issues of fact and law and report his or her
decision on such issues, and to issue all recognized remedies available at Law
or In equity for any cause of action that is before the referee, Including an
award of attorneys’ fees and costs in accordance with this Lease. The referee
shall not, however, have the power to award punitive damages, nor any other
damages which are not permitted by the express provisions of this Lease, and the
parties hereby waive any right to recover any such damages. The parties shall be
entitled to conduct all discovery as provided in the California Code of Civil
Procedure, and the referee shall oversee discovery and may enforce all discovery
orders in the same manner as any trial court judge, with rights to regulate
discovery and to issue and enforce subpoenas, protective orders and other
limitations on discovery available under California law. The reference
proceeding shall be conducted in accordance with California law (including the
rules of evidence), and in all regards, the referee shall follow California law
applicable at the time of the reference proceeding. The parties shall promptly
and diligently cooperate with one another and the referee, and shall perform
such acts as may be necessary to obtain a prompt and expeditious resolution of
the dispute or controversy in accordance with the terms of this Section 19.03.
In this regard, the parties agree that the

 

20

--------------------------------------------------------------------------------


 

parties and the referee shall use best efforts to ensure that (a) discovery be
conducted for a period no longer than 6 months from the date the referee is
appointed, excluding motions regarding discovery, and (b) a trial date be set
within 9 months of the date the referee is appointed.  In accordance with
Section 644 of the California Code of Civil Procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court. Any decision of the referee and/or
judgment or other order entered thereon shall be appealable to the same extent
and in the same manner that such decision, judgment, or order would be
appealable if rendered by a judge of the superior court in which venue is proper
hereunder. The referee shall in his/her statement of decision set forth his/her
findings of fact and conclusions of law. The parties intend this general
reference agreement to be specifically enforceable in accordance with the Code
of Civil Procedure. Nothing in this Section 19.03 shall prejudice the right of
any party to obtain provisional relief or other equitable remedies from a court
of competent jurisdiction as shall otherwise be available under the Code of
Civil Procedure and/or applicable court rules.

 

19.04                 No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy, and each and
every right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing by agreement, applicable Law
or in equity. In addition to other remedies provided in this Lease, Landlord
shall be entitled, to the extent permitted by applicable Law, to injunctive
relief, or to a decree compelling performance of any of the covenants,
agreements, conditions or provisions of this Lease, or to any other remedy
allowed to Landlord at law or in equity. Forbearance by Landlord to enforce one
or more of the remedies herein provided upon any Default shall not be deemed or
construed to constitute a waiver of such Default.

 

19.05                 If Tenant is in Default of any of its non-monetary
obligations under the Lease, Landlord shall have the right to perform such
obligations. Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to ten percent (10%) of
the cost of the work performed by Landlord.

 

19.06                 No act of Landlord or of any Landlord Related Party,
including Landlord’s acceptance of the keys to the Premises, shall constitute
Landlord’s acceptance of a surrender or abandonment of the Premises by Tenant
prior to the expiration of the Term unless such acceptance is expressly
acknowledged by Landlord in a written agreement executed by both parties.

 

19.07                 This Section 19 shall be enforceable to the maximum extent
such enforcement is not prohibited by applicable Law, and the unenforceability
of any portion thereof shall not thereby render unenforceable any other portion.

 

20.                               Limitation of Liability.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY THIRD
PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT SHALL
LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT

 

21

--------------------------------------------------------------------------------


 

OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR
ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR
DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE
LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED
DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT
HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW), WRITTEN NOTICE
AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT, AND LANDLORD SHALL NOT BE IN
DEFAULT UNDER THIS LEASE UNLESS LANDLORD HAS FAILED TO CURE OR COMMENCE TO CURE
OF SUCH ALLEGED DEFAULT WITHIN A REASONABLE TIME AFTER WRITTEN NOTICE FROM
TENANT.

 

21.                               Relocation.

 

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to space of reasonably comparable size and utility
(“Relocation Space”) within the Building or other buildings within the same
project upon thirty (30) days’ prior written notice to Tenant. From and after
the date of the relocation, the Base Rent and Tenant’s Pro Rata Share shall be
adjusted based on the rentable square footage of the Relocation Space. Landlord
shall pay Tenant’s reasonable costs of relocation up to $1,500.00, which amount
shall include all costs for moving Tenant’s furniture, equipment, supplies and
other personal property, as well as the cost of printing and distributing change
of address notices to Tenant’s customers and one month’s supply of stationery
showing the new address.

 

22.                               Holding Over.

 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to the greater
of (a) 200% of the sum of the Base Rent and Additional Rent in effect during the
last calendar month of the Term or (b) the fair market rent for the Premises, as
determined in good faith by Landlord. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
fifteen (15) days after notice from Landlord, Tenant shall be liable for any and
all damages, fees, and/or costs incurred or to be incurred (including
consequential damages) that Landlord suffers from the holdover.

 

23.                               Subordination to Mortgages; Estoppel
Certificate.

 

Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s) of
trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute Mortgagee’s standard form subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to

 

22

--------------------------------------------------------------------------------


 

subordinate its Mortgage to this Lease. Upon request, Tenant, without charge,
shall attorn to any successor to Landlord’s interest in this Lease. Tenant
shall, within ten (10) days after receipt of a written request from Landlord,
execute and deliver a subordination agreement and/or estoppel certificate to
those parties as are reasonably requested by the other (including a Mortgagee or
prospective purchaser). Without limitation, such estoppel certificate may
include a certification as to the status of this Lease, the existence of any
defaults and the amount of Rent that is due and payable. Tenant acknowledges its
obligation to pay an administration fee at a daily rate of $50.00 for each day
that Tenant is late in providing any such subordination agreement or estoppel
certificate (or a daily rate of $100.00 for both), commencing on the eleventh
(11th) day following Landlord’s request therefor. If Tenant has not provided any
such subordination agreement or estoppel certificate within twenty (20) days
following Landlord’s written request therefor, Tenant hereby appoints Landlord
as Tenant’s attorney-in-fact, which appointment is coupled with an interest, to
execute, acknowledge and deliver any such subordination agreement or estoppel
certificate for and on behalf of Tenant, without any liability on the part of
Landlord for the accuracy of any information contained therein, and Tenant shall
thereupon be deemed to have acknowledged the accuracy of all information set
forth therein for the benefit of Landlord, any current or prospective Mortgagee,
or any prospective purchaser of any interest of Landlord in the Building.
However, if any such party is unwilling to rely on such subordination agreement
or estoppel certificate from Landlord (or if Landlord is unwilling for any
reason to execute such subordination agreement or estoppel certificate as
attorney-in-fact for Tenant), the daily administration fee described herein
shall continue until such time as Tenant has provided the subordination
agreement or estoppel certificate as originally requested.

 

24.                               Notice.

 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered,
express, or certified mail, with return receipt requested or with delivery
confirmation requested from the U.S. postal service, or sent by overnight or
same day courier service at the party’s respective Notice Address(es) set forth
in Section 1; provided, however, notices sent by Landlord regarding general
Building operational matters may be posted in the Building mailroom or the
general Building newsletter or sent via e-mail to the e-mail address provided by
Tenant to Landlord for such purpose. In addition, if the Building is closed
(whether due to emergency, governmental order or any other reason), then any
notice address at the Building shall not be deemed a required notice address
during such closure, and, unless Tenant has provided an alternative valid notice
address to Landlord for use during such closure, any notices sent during such
closure may be sent via e-mail or in any other practical manner reasonably
designed to ensure receipt by the intended recipient. Each notice shall be
deemed to have been received on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Tenant has vacated the Premises or any
other Notice Address of Tenant without providing a new Notice Address, 3 days
after notice is deposited in the U.S. mail or with a courier service in the
manner described above. Either party may, at any time, change its Notice Address
(other than to a post office box address) by giving the other party written
notice of the new address.

 

25.                               Surrender of Premises.

 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property and any and all Required Removables from the Premises,
and quit and surrender the Premises to Landlord, broom clean, and in good order,
condition and repair, ordinary wear and tear and damage which Landlord is
obligated to repair hereunder excepted.

 

23

--------------------------------------------------------------------------------


 

If Tenant fails to remove any of Tenant’s Property or Required Removables, or to
restore the Premises to the required condition as of the date of termination of
this Lease or Tenant’s right to possession of the Premises, Landlord, at
Tenant’s sole cost and expense, shall be entitled (but not obligated) to remove
and/or store Tenant’s Property and Required Removables, as the case may be,
and/or perform such restoration of the Premises. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred. If Tenant fails to remove Tenant’s Property from the Premises or
storage, within thirty (30) days after notice, Landlord may deem all or any part
of Tenant’s Property to be abandoned and, at Landlord’s option, title to
Tenant’s Property shall vest in Landlord or Landlord may dispose of Tenant’s
Property in any manner Landlord deems appropriate.

 

26.                               Miscellaneous.

 

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the California and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of California. Tenant agrees and consents that, in
addition to any methods of service of process provided for under applicable law,
all service of process in any proceeding in any California state or United
States court sitting in the county where the Premises are located, may be made
by certified or registered mail, return receipt requested, to the Tenant’s
Notice Address as specified herein, and service so made shall be complete upon
receipt; except that if Tenant shall refuse to accept delivery, service shall be
deemed complete on the date such delivery was attempted and refused.

 

26.02 If Landlord utilizes the services of an attorney due to Tenant’s failure
to pay Rent when due or otherwise comply with the provisions of this Lease, then
Tenant shall be required to pay Additional Rent in an amount equal to the actual
attorneys’ fees and costs actually incurred by Landlord in connection therewith
irrespective of whether any legal action or proceeding may be commenced or filed
by Landlord. If any such work is performed by in- house counsel for Landlord,
the value of such work shall be determined at a reasonable hourly rate for
comparable outside counsel; provided, however, the parties hereby confirm that
such fees shall be recoverable with respect to legal work performed by
Landlord’s in-house counsel only to the extent that such work is not duplicative
of legal work performed by outside counsel representing Landlord in such matter.
Notwithstanding the foregoing, in any action or proceeding between Landlord and
Tenant, including any appellate or alternative dispute resolution proceeding,
the prevailing party shall be entitled to recover from the non-prevailing party
all of its costs and expenses in connection therewith, including, but not
limited to, reasonable attorneys’ fees actually incurred. Any such fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Lease shall be recoverable separately from and in addition to any
other amount included in such judgment, and such obligation is intended to be
severable from the other provisions of this Lease and to survive and not be
merged into any such judgment.

 

26.03 No failure by either party to declare a default immediately upon its
occurrence, nor any delay by either party in taking action for a default, nor
Landlord’s acceptance of Rent with knowledge of a Default by Tenant, shall
constitute a waiver of the Default, nor shall it constitute an estoppel.

 

26.04 Whenever a period of time is prescribed for the taking of an action by
Landlord (other than the payment of Security Deposit or Rent), the period of
time for the performance of such action shall be extended by the number of days
that the performance is actually delayed

 

24

--------------------------------------------------------------------------------


 

due to strikes, acts of God, shortages of labor or materials, war, terrorist
acts, pandemics, civil disturbances and other causes beyond the reasonable
control of the performing party (“Force Majeure”).

 

26.05 During the Term, at no charge to Tenant, Tenant shall be permitted to use
the existing furniture, telephone system and data/telephone cabling and other
systems and equipment located in the Premises and described in the inventory
attached hereto as Exhibit E (collectively, the “Furniture”). For purposes of
documenting the current condition of the Furniture, Tenant and Landlord shall,
on or about the Commencement Date, conduct a joint walk-through of the Premises
in order to inventory items of damage or disrepair in the Furniture. Tenant
shall use the Furniture only for the purposes for which such Furniture is
intended and shall be responsible for the proper maintenance, care and repair of
the Furniture, at Tenant’s sole cost and expense, and using maintenance
contractors reasonably approved by Landlord, and will add the Furniture to
Tenant’s policy of property insurance. No item of Furniture shall be removed
from the Premises without Landlord’s prior written consent. Any modifications of
Furniture will be performed at Tenant’s sole cost and expense. On or about the
date of expiration of the Term, the parties shall once again conduct a
walk-through of the Premises to catalog any items of damage, disrepair, misuse
or loss among the Furniture (reasonable wear and tear and casualty excepted),
and Tenant shall be responsible, at Tenant’s sole cost and expense, for curing
any such items (including, with respect to loss, replacing any lost item with a
substantially similar item reasonably acceptable to Landlord).

 

26.06 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer, Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

26.07 Landlord has delivered a copy of this lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with Tenant’s Broker
as a broker in connection with this Lease. Tenant shall indemnify and hold
Landlord and the Landlord Related Parties harmless from all claims of any other
brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Parties harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease.

 

26.08 Landlord, at Landlord’s cost, shall provide “Building Standard” signage at
the main lobby directory, 13th floor elevator lobby, and at the entrance to the
Premises identifying Tenant; any replacements of or changes to such signage
shall be at Tenant’s sole cost and expense. Tenant shall not place or permit to
be placed any lights, decorations, banners, signs, window or door lettering,
advertising media, or any other item that can be viewed from the exterior of the
Premises without obtaining Landlord’s prior written consent, which may be
withheld in Landlord’s sole discretion. Subject to the foregoing, Tenant shall
have the right to install custom signage in the Premises; any such signage shall
be a Required Removable. By no later than the Termination Date (or earlier the
date of any earlier termination of this Lease), Tenant shall repair any damage
to the Premises or the Building caused by any installation, maintenance or
removal of signage, all at Tenant’s expense. If any such items are installed
without Landlord’s consent, or are not timely removed, or repairs are not timely
made, Landlord

 

25

--------------------------------------------------------------------------------


 

shall have the right (but not the obligation) to remove any or all of such items
and/or repair any such damage or injury, all at Tenant’s sole cost and expense.

 

26.09               Time is of the essence of each and every term, condition and
provision of this Lease in which time of performance is a factor. The parties
agree that notwithstanding any Law to the contrary, Landlord has no duty to
notify Tenant that Tenant has failed to give any notice that Tenant has the
right to give under the Lease, including notice of the exercise of any option.

 

26.10               Tenant may peacefully have, hold and enjoy the Premises,
subject to the terms of this Lease, provided Tenant pays the Rent and fully
performs all of its covenants and agreements. This covenant shall be binding
upon Landlord and its successors only during its or their respective periods of
ownership of the Building.

 

26.11               This Lease does not grant any rights to light or air over or
about the Building. Landlord excepts and reserves exclusively to itself any and
all rights not specifically granted to Tenant under this Lease. Landlord
reserves the right to make changes to the Property, Building and Common Areas as
Landlord deems appropriate.

 

26.12                 If Tenant comprises more than one person, all such persons
shall be jointly and severally liable for payment of Rent and the performance of
Tenant’s obligations hereunder. If Tenant is a partnership, all current and
future general partners of Tenant shall be jointly and severally liable for such
obligations. No individual partner or other person shall be deemed to be
released from its obligations hereunder except to the extent any such release is
expressly set forth in a written agreement executed by Landlord in the exercise
of its sole discretion. If there is more than one Tenant or if Tenant is
comprised of more than one party or entity, requests or demands from any one
person or entity comprising Tenant shall be deemed to have been made by all such
persons or entities. Notices to any one person or entity shall be deemed to have
been given to all persons and entities.

 

26.13               Tenant represents, warrants and covenants that:

 

(a)                                 Tenant and its principals are not acting,
and will not act, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order or the United States Treasury
Department as a terrorist, “Specially Designated and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control;

 

(b)                                 Tenant and its principals are not engaged,
and will not engage, in this transaction, directly or indirectly, on behalf of,
or instigating or facilitating, and will not instigate or facilitate, this
transaction, directly or indirectly, on behalf of, any such person, group,
entity, or nation; and

 

                                                Tenant acknowledges that the
breach of this representation, warranty and covenant by Tenant shall be an
immediate Default under the Lease.

 

26.14                 If any term or provision of this Lease shall to any extent
be void or unenforceable, the remainder of this Lease shall not be affected.
Tenant represents and warrants to Landlord, and agrees, that each individual
executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that the entity(ies) or
individual(s)

 

26

--------------------------------------------------------------------------------


 

constituting Tenant or Guarantor or which may own or control Tenant or Guarantor
or which may be owned or controlled by Tenant or Guarantor are not and at no
time will be (i) in violation of any Laws relating to terrorism or money
laundering, or (ii) among the individuals or entities identified on any list
compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

26.15                 This Lease has been negotiated at arms’ length between
persons knowledgeable in business and real estate matters who have had the
opportunity to confer with counsel in the negotiation hereof. Accordingly, any
rule of law or legal decision that would require interpretation of this Lease
against the party that drafted it is not applicable and is waived, and this
Lease shall be given a fair and reasonable interpretation in accordance with the
meaning of its terms. References in this Lease to articles, sections, paragraphs
or exhibits pertain to articles, sections, paragraphs and exhibits of this Lease
unless otherwise specified. The word “including” means “including, without
limitation.” The word “or” means “and/or” unless the context clearly indicates
an obligation to choose one of two or more alternatives. The word “person”
includes legal entities as well as natural persons. The word “may” means “may,
but shall not be required to.” Unless otherwise expressly specified in the
applicable provisions, the phrase “at any time” means “at any time and from time
to time.” The article, section and paragraph headings in this Lease are solely
for convenience of reference and shall not constitute a part of this Lease, nor
shall they affect the meaning, construction or effect hereof. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include the appropriate number and gender, as the
context may require. Any reference to any specific statute, ordinance or other
Law shall be deemed to include any amendments thereto, or any successor or
similar Law addressing the same subject matter.

 

26.16               The terms of this Lease and the details of its negotiation
constitute confidential information pertaining to the Building that is
proprietary to Landlord. Tenant acknowledges that its disclosure of any of such
information could adversely affect the ability of Landlord to negotiate other
leases and impair Landlord’s relationship with other tenants. Accordingly,
Tenant agrees that it shall keep (and shall cause its employees, agents,
principals and all other Tenant Related Parties to keep) all such information
confidential and shall not disclose all or any portion thereof to any person
except: (a) as and to the extent required by Law; and (b) to bona fide
prospective assignees or sublessees of Tenant, or to Tenant’s attorneys, tax and
financial advisors, lenders and investors, to the extent such persons have a
need to know and as necessary for the conduct of Tenant’s business, provided
that such persons also first agree in writing to keep all such information
confidential for the benefit of Landlord.

 

26.17               Neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant, by any Tenant Related
Party, or by any other person except Landlord. Any such recording in violation
of this Section 26.16 shall constitute a Default by Tenant.

 

26.18               This Lease shall only become effective and binding upon full
execution hereof by Landlord and delivery of a signed copy to Tenant. This Lease
may be executed in one or more counterparts, and each of which, so executed,
shall be deemed to be an original, and all such counterparts together shall
constitute one and the same instrument.

 

27

--------------------------------------------------------------------------------


 

26.19               This Lease constitutes the final, complete and exclusive
statement among the parties hereto, supersedes all prior and contemporaneous
understandings or agreements of the parties, and is binding on and, subject to
the provisions herein, inures to the benefit of their respective heirs,
representatives, successors and assigns. No party has been induced to enter into
this Lease by, nor is any party relying on, any representation or warranty
outside those expressly set forth in this Lease. Any agreement made after the
date of this Lease is ineffective to modify, waive, or terminate this Lease, in
whole or in part, unless such agreement is in writing, signed by the parties to
this Lease, and specifically states that such agreement modifies this Lease.

 

28

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

 

LANDLORD:

 

 

 

CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership

 

 

 

By:

NAPI REIT, INC., a Maryland corporation

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kathy A. Broderick

 

 

Name:

Kathy A. Broderick

 

 

Title:

Secretary & Treasurer

 

 

 

 

 

TENANT:

 

 

 

SEECHANGE HEALTH MANAGEMENT COMPANY, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Daniel J. Boivin

 

Name:

Daniel J. Boivin

 

Its:

EVP General Counsel

 

 

 

Tenant’s Tax ID Number (SSN or FEIN):

 

 

 

29

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO OFFICE LEASE AGREEMENT (“First Amendment”) is entered
into as of December 14, 2011 (the “First Amendment Effective Date”), by and
between CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and SEECHANGE HEALTH MANAGEMENT COMPANY, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

 

A.            Landlord and Tenant are parties to that certain Office Lease
Agreement dated as of January 22, 2010 (the “Lease”), pursuant to which Landlord
leases to Tenant space currently containing approximately 2,220 rentable square
feet (the “Premises”) described as Suite No. 1310 on the thirteenth (13th) floor
of the building located at 201 Mission Street, San Francisco, California (the
“Building”).

 

B.            The Lease by its terms is scheduled to expire on February 29, 2012
(the “Current Termination Date”), and the parties desire to extend the Term of
the Lease, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.             Extension. The Term is hereby extended for a period of eighteen
(18) months and shall expire on August 31, 2013 (the “Extended Termination
Date”), unless sooner terminated in accordance with the terms of the Lease. That
portion of the Term commencing on March 1, 2012 (the “Extension Date”) and
ending on the Extended Termination Date shall be referred to herein as the
“Extended Term”, and unless the context clearly provides otherwise, from and
after the Extension Date, references in the Lease to the “Term” shall be deemed
to include the Extended Term, and references in the Lease to the “Termination
Date” shall mean the Extended Termination Date.

 

2.             Base Rent.

 

(a)           Generally. The schedule of Base Rent payable with respect to the
Premises during the Extended Term is the following:

 

Period

 

Annual Rate Per
Rentable Square Foot

 

Monthly
Base Rent

 

March 1, 2012 - February 28, 2013

 

$

42.00

 

$

7,770.00

 

March 1, 2013 - August 31, 2013

 

$

43.00

 

$

7,955.00

 

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

(b)           Base Rent Abatement. Notwithstanding anything in
Section 2(a) above to the contrary, so long as Tenant is not in Default under
any term of the Lease (as amended hereby), Tenant shall be entitled to an
abatement of (i) the full amount of Base Rent for March, 2012 and (ii) fifty
percent (50%) of the Base Rent for April, 2012 (the “Abatement Period”). The
total amount of Base Rent to be abated during the Abatement Period is referred
to herein as the “Abated Rent”. If Tenant is in Default at any time during the
Term (including the Extended Term), (i) at Landlord’s option, all Abated Rent
credited to Tenant prior to the occurrence of the Default shall become due and
payable to Landlord; and (ii) if the Default occurs prior to the expiration of
the Abatement Period, there shall be no further abatement of Base Rent pursuant
to this Section 2(b). No such recapture by Landlord of the Abated Rent

 

--------------------------------------------------------------------------------


 

pursuant to clause (i) above shall constitute a waiver of any Default of Tenant
or any election of remedies by Landlord.

 

3.             Expenses, Insurance Expenses and Taxes; Base Year. During the
Extended Term, Tenant shall pay for Tenant’s Pro Rata Share of
Expenses, Insurance Expenses and Taxes in accordance with the terms of the
Lease, except that the Base Year shall be 2012.

 

4.             Condition of Premises. Tenant is in possession of the Premises
and accepts the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to (i) perform any
alterations, additions, repairs or improvements, other than Landlord’s
obligation to shampoo the carpet in the Premises and clean the interior portion
of the windows in the Premises, or (ii) fund or otherwise pay for any
alterations, additions, repairs or improvements to the Premises.

 

5.             Miscellaneous.

 

(a)           This First Amendment sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements.

 

(b)           Except as herein modified or amended, the provisions, conditions
and terms of the Lease shall remain unchanged and in full force and effect.

 

(c)           In the case of any inconsistency between the provisions of the
Lease and this First Amendment, the provisions of this First Amendment shall
govern and control.

 

(d)           Submission of this First Amendment by Landlord is not an offer to
enter into this First Amendment but rather is a solicitation for such an offer
by Tenant. Landlord shall not be bound by this First Amendment until Landlord
has executed and delivered the same to Tenant.

 

(e)           Capitalized terms used in this First Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this First Amendment.

 

(f)            At Landlord’s option, this First Amendment shall be of no force
and effect unless and until accepted by any guarantor of the Lease, who by
signing below shall agree that its guaranty shall apply to the Lease as amended
herein, unless such requirement is waived by Landlord in writing.

 

(g)           Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this First Amendment. Tenant agrees to defend,
indemnify and hold Landlord harmless from all claims of any brokers claiming to
have represented Tenant in connection with this First Amendment.

 

(h)           Each signatory of this First Amendment represents hereby that he
or she has the authority to execute and deliver the same on behalf of the party
hereto for which such signatory is acting.

 

(i)            Tenant represents and warrants to Landlord that Tenant is
currently in compliance with and shall at all times during the Extended Term
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

 

2

--------------------------------------------------------------------------------


 

(j)            This First Amendment may be executed in multiple counterparts
each of which is deemed an original but together constitute one and the same
instrument. This First Amendment may be executed in so-called “pdf” format and
each party has the right to rely upon a pdf counterpart of this First Amendment
signed by the other party to the same extent as if such party had received an
original counterpart.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the First Amendment Effective Date.

 

LANDLORD:

 

CA-MISSION STREET LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:

NAPI REIT, INC., a Maryland corporation

Its:

General Partner

 

 

 

 

 

By:

/s/ Kathy A. Broderick

 

 

Print Name:

Kathy A. Broderick

 

 

Its:

Secretary & Treasurer

 

 

TENANT:

 

SEECHANGE HEALTH MANAGEMENT COMPANY, INC.,

a Delaware corporation

 

By:

/s/ Martin Watson

 

Print Name:

Martin Watson

 

Its:

CEO

 

 

By:

 

 

Print Name:

 

 

Its:

 

 

 

ACKNOWLEDGMENT OF GUARANTOR

 

Guarantor hereby acknowledges and agrees to guarantee Tenant’s obligations under
this First Amendment, and such obligations shall be deemed added to and included
in the Guaranteed Obligations under the Continuing Guaranty of Lease.

 

GUARANTOR:

 

SEECHANGE, LLC, a Delaware limited liability company

 

By:

/s/ Martin Watson

 

Print Name:

Martin Watson

 

Its:

CEO

 

 

By:

 

 

Print Name:

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is entered into as of
August 20, 2013 (the “Second Amendment Effective Date”), by and between
CA-MISSION STREET LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and SEECHANGE HEALTH MANAGEMENT COMPANY, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

 

A.                               Landlord and Tenant are parties to that certain
Office Lease Agreement dated as of January 22, 2010 (the “Original Lease”),
which lease has been amended by that certain First Amendment to Lease dated as
of December 14, 2011 (the “First Amendment”) (the Original Lease, as so amended,
is referred to herein as the “Lease”), pursuant to which Landlord currently
leases to Tenant space containing approximately 2,220 rentable square feet (the
“Original Premises”) described as Suite No. 1310 on the thirteenth (13th) floor
of the building located at 201 Mission Street, San Francisco, California (the
“Building”).

 

B.                               Landlord and Tenant agree to relocate Tenant
from the Original Premises to 6,008 rentable square feet of space described as
Suite No. 2375, constituting a portion of the twenty-third (23rd) floor of the
Building, as such space is shown on the drawing attached hereto as Exhibit A
(the “Substitution Space”), on the following terms and conditions.

 

C.                               The Lease by its terms is scheduled to expire
on August 31, 2013 (“Current Termination Date”), and the parties desire to
extend the Term of the Lease, all on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the above recitals, which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Extension. Commencing on September 1,
2013, the Term is hereby extended for a period of five years (5) years and shall
expire on August 31, 2018 (“Substitution Space Termination Date”) unless sooner
terminated in accordance with the terms of the Lease (as amended hereby). That
portion of the Term commencing on September 1, 2013 and ending on the
Substitution Space Termination Date shall be referred to herein as the “Second
Extended Term”, and unless the context clearly provides otherwise, from and
after September 1, 2013, references in the Lease to the “Term” shall be deemed
to include the Second Extended Term, and references in the Lease to the
“Termination Date” shall mean the Substitution Space Termination Date.

 

2.                                      Relocation.

 

(a)                                 Generally. Effective as of September 1, 2013
(the “Substitution Date”), the Substitution Space shall be substituted for the
Original Premises. Effective as of the Substitution Date, the Lease shall be
terminated with respect to the Original Premises, and, unless otherwise
specified, the “Premises” shall mean the Substitution Space. Tenant shall vacate
the Original Premises on or before the Substitution Date, and return the same to
Landlord with all furniture, trade fixtures, equipment, cabling and other
personal property items removed, and otherwise in accordance with the terms and
conditions of the Lease.

 

(b)                                 Delay. The Substitution Date shall be
delayed to the extent that Landlord fails to deliver possession of the
Substitution Space with the new Building standard carpet installed (as set forth

 

--------------------------------------------------------------------------------


 

in Section 6 below) for any reason. Any such delay in the Substitution Date
shall not subject Landlord to any liability for any loss or damage resulting
therefrom. Notwithstanding the foregoing, if the Substitution Date is delayed,
then Base Rent for the Original Premises from and after September 1, 2013 shall
be increased to the rate of $56.00 per rentable square foot per of the Original
Premises until Landlord delivers possession of the Substitution Space with the
new Building standard carpet installed (as set forth in Section 6 below), at
which time the Base Rent schedule set forth in Section 3(a) below shall apply.

 

(c)                              Substitution Date Certificate.   If the
Substitution Date is other than September 1, 2013, then promptly following the
determination of the actual Substitution Date, Landlord and Tenant will execute
a memorandum confirming the Substitution Date.

 

3.                                       Base Rent.

 

(a)                                 Generally. The schedule of Base Rent payable
with respect to the Premises (i.e., the Substitution Space) during the
Substitution Term shall be as follows:

 

Period

 

Annual Rate Per
Rentable Square Foot

 

Monthly
Base Rent

 

September 1, 2013* - August 31, 2014

 

$

56.00

 

$

18,666.67

**

September 1, 2014 - August 31, 2015

 

$

57.68

 

$

28,878.45

 

September 1, 2015 - August 31, 2016

 

$

59.41

 

$

29,744.61

 

September 1, 2016 - August 31, 2017

 

$

61.19

 

$

30,635.79

 

September 1, 2017 - August 31, 2018

 

$

63.03

 

$

31,557.02

 

 

--------------------------------------------------------------------------------

* Monthly Base Rent during the period from the Substitution Date (i.e.,
September 1, 2013) through August 31, 2014 (the “Reduced Measurement Period”) is
calculated as if the Substitution Space contained 4,000 rentable square feet; if
Tenant is entitled to any abatement or reduction of Base Rent for a portion of
the Substitution Space under the terms of the Lease (as amended hereby) during
the Reduced Measurement Period, such abatement or reduction shall be calculated
based on an annual rate per rentable square foot of $33.89 (i.e., the monthly
Base Rent rate of $18,666.67 multiplied by twelve (12) months, then divided by
6,608 rsf), and not $56.00.

 

** Subject to the terms of Section 2(b) above.

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease (as amended hereby), provided that Tenant shall pay the installment of
Base Rent for first full calendar month from and after the Substitution Date
concurrently with Tenant’s execution and delivery of this Second Amendment.

 

(b)                                 Base Rent Abatement. Notwithstanding
anything in Section 3(a) above to the contrary, so long as Tenant is not in
Default under any term of the Lease (as amended hereby), Tenant shall be
entitled to an abatement of (i) the full amount of Base Rent for September and
October, 2013 and (ii) fifty percent (50%) of the Base Rent for November, 2013
(the “Abatement Period”). The total amount of Base Rent to be abated during the
Abatement Period is referred to herein as the “Abated Rent”. If Tenant is in
Default at any time during the Term (including the Substitution Term), (i) at
Landlord’s option, all Abated Rent credited to Tenant prior to the occurrence of
the Default shall become due and payable to Landlord; and (ii) if the Default
occurs prior to the expiration of the Abatement Period, there shall be no
further abatement of Base Rent pursuant to this Section 3(b). No such recapture
by Landlord of the Abated Rent pursuant to clause (i) above shall constitute a
waiver of any Default of Tenant or any election of remedies by Landlord.

 

2

--------------------------------------------------------------------------------


 

4.                                         Security Deposit.

 

(a)                                 Generally. Landlord currently holds a cash
Security Deposit from Tenant in the amount of $10,730.00. Concurrently with
Tenant’s execution and delivery of this Second Amendment to Landlord, Tenant
will deliver to Landlord the sum of $48,759.00 which will be added to and become
part of the Security Deposit held by Landlord as provided under Section 6 of the
Original Lease. Accordingly, the Security Deposit will be increased to
$59,489.00.

 

(b)                                 Reduction of Security Deposit. Upon written
request by Tenant, the Security Deposit shall be reduced to $29,744.61 on
September 1, 2016, provided that (1) no Default exists on the date Tenant
delivers written request pursuant hereto or the date of the proposed reduction,
(2) no Default has previously existed, and (3) no event exists as of the date
Tenant delivers written request pursuant hereto or the date of the proposed
reduction which, with notice and the passage of time, or both, would constitute
a Default. Notwithstanding the foregoing provisions of this Section 4(b) to the
contrary, if, after any reduction in the Security Deposit, Tenant is in Default,
at Landlord’s option, the Security Deposit shall be reinstated to $59,489.00,
and Tenant’s failure to so reinstate the Security Deposit within ten (10) days
after notice from Landlord shall constitute an additional Default hereunder,
without the necessity of notice or the passage of any grace period.

 

5.                                      Expenses, Insurance Expenses and Taxes;
Base Year. From and after the Substitution Date, Tenant’s Pro Rata Share of
Expenses, Insurance Expenses and Taxes for the Substitution Space shall be
1.37%, and the Base Year shall be 2013; provided, however, during the Second
Extended Term, Tenant’s obligation to pay Expenses, Insurance Expenses and Taxes
shall not commence until September 1, 2014.

 

6.                                      Improvements to Substitution Space.
Tenant has inspected the Substitution Space and, except with respect to
Landlord’s obligation to perform the Landlord Work (defined below), agrees to
accept the same “as is” without any agreements, representations, understandings
or obligations on the part of Landlord to (i) perform any alterations,
additions, repairs or improvements, (ii) fund or otherwise pay for any
alterations, additions, repairs or improvements to the Substitution Space, or
(iii) grant Tenant any free rent, concessions, credits or contributions of money
with respect to the Substitution Space (other than as expressly set forth in
Section 3(b) above). In no event shall Tenant be required to remove the Landlord
Work from the Substitution Space at the expiration or earlier termination of the
Lease. As used in this Second Amendment “Landlord Work” shall mean the
following:

 

·                                New Building standard paint (in two mutually
agreed upon colors) throughout the Substitution Space;

 

·                                New Building standard carpet throughout the
Substitution Space;

 

·                                Construction of one (1) private office in the
southeast corner of the Substitution Space with one (1) glass wall to match
those existing in the Substitution Space.

 

Except with respect to the installation of new Building standard carpet, which
Landlord shall perform as a condition precedent to the Substitution Date,
Landlord may perform the balance of the Landlord Work after the Substitution
Date; provided, however, Landlord shall use commercially reasonable efforts to
complete the Landlord Work before the Substitution Date, or otherwise minimize
interference with Tenant’s business operations in the Substitution Space.

 

7.                                           Holding Over. If Tenant continues
to occupy the Original Premises after the date that is two (2) days following
the Substitution Date (the “Original Premises Vacation Date”), the terms of
Section 22 of the Original Lease shall control, and Tenant’s occupancy of the
Original Premises from and

 

3

--------------------------------------------------------------------------------


 

after the Original Premises Vacation Date shall be that of a tenancy at
sufferance and in no event for month-to-month or year-to-year. Tenant shall,
throughout the entire holdover period, be subject to all the terms and
provisions of the Lease.

 

8.                                      Disability Access Notice Requirements.
In accordance with Chapter 38 of the San Francisco Administrative Code, the
Disability Access Obligations Notice attached hereto as Exhibit B (the “Access
Notice”) is incorporated herein by this reference. Execution of this Second
Amendment by the parties hereto shall be deemed to constitute and represent the
parties’ acknowledgement and execution of the Access Notice, notwithstanding
that such Access Notice may not be separately executed. Section 5 of the
Original Lease sets forth the parties’ respective obligations regarding the
performance of and payment for disability access improvements under the Lease,
as may be amended by this Second Amendment. Further, each party shall use
reasonable efforts to notify the other of alterations the notifying party may
make to or affecting the Premises or Building that might impact accessibility
under federal and state disability access laws. Such notification regarding
alterations shall in no event be construed to limit either party’s obligations
or to expand either party’s rights under the Lease (including, without
limitation, Section 9 of the Original Lease, and, without limiting the
generality of the foregoing, in no event shall such notification be deemed to
constitute any notice required to be given by either party under any other
provision of the Lease.

 

9.                                      Furniture. In consideration of Tenant’s
performance of its obligations under the Lease (as amended hereby), as of the
Second Amendment Effective Date (the “Furniture Transfer Date”), all of
Landlord’s right, title and interest in and to the furniture currently located
in the Original Premises (the “Furniture”) shall automatically be transferred to
Tenant. The Furniture is hereby transferred to Tenant on an “as is” basis with
no representation or warranty of any kind from, and no recourse against,
Landlord. Thereafter, Tenant shall be solely responsible for the relocation of
the Furniture from the Original Premises to the Substitution Space. Landlord and
Tenant confirm that the transfer of ownership of the Furniture shall occur
automatically on the Furniture Transfer Date and that this Second Amendment
shall constitute a bill of sale evidencing the transfer of the Furniture on the
Furniture Transfer Date unless otherwise agreed to in a writing signed by both
Landlord and Tenant.

 

10.                               Miscellaneous.

 

(a)                                 This Second Amendment and the attached
exhibits, which are hereby incorporated into and made a part of this Second
Amendment, set forth the entire agreement between the parties with respect to
the matters set forth herein. There have been no additional oral or written
representations or agreements.

 

(b)                                 Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

(c)                                  In the case of any inconsistency between
the provisions of the Lease and this Second Amendment, the provisions of this
Second Amendment shall govern and control.

 

(d)                                 Submission of this Second Amendment by
Landlord is not an offer to enter into this Second Amendment but rather is a
solicitation for such an offer by Tenant. Landlord shall not be bound by this
Second Amendment until Landlord has executed and delivered the same to Tenant.

 

(e)                                  This Second Amendment shall have no force
and effect unless and until accepted by the Guarantor of the Lease, who by
signing below, agrees that its guaranty obligations under the Guaranty of Lease
shall apply to the Lease as amended hereby.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Capitalized terms used in this Second
Amendment shall have the same definitions as set forth in the Lease to the
extent that such capitalized terms are defined therein and not redefined in this
Second Amendment.

 

(g)                                  Tenant hereby represents to Landlord that
Tenant has dealt with no broker in connection with this Second Amendment, other
than Jones Lang LaSalle Americas, Inc. (“Tenant’s Broker”). Tenant agrees to
defend, indemnify and hold Landlord harmless from all claims of any brokers
claiming to have represented Tenant in connection with this Second Amendment
other than Tenant’s Broker.

 

(h)                                 Each signatory of this Second Amendment
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.

 

(i)                                     Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
through and including the Substitution Space Termination Date (including any
extension thereof), remain in compliance with the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto.

 

(j)                                    The Premises have not undergone an
inspection by a Certified Access Specialist (CASp). This notice is given
pursuant to California Civil Code Section 1938.

 

(k)                                 This Second Amendment may be executed in
multiple counterparts each of which is deemed an original but together
constitute one and the same instrument. This Second Amendment may be executed in
“pdf” format and each party has the right to rely upon a pdf counterpart of this
Second Amendment signed by the other party to the same extent as if such party
had received an original counterpart.

 

[SIGNATURES ARE ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Second Amendment
as of the Second Amendment Effective Date.

 

LANDLORD:

 

CA-MISSION STREET LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:

 

NAPI REIT TRS, INC., a Maryland corporation

 

Its:

 

General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kathy A. Broderick

 

 

 

Print Name:

 Kathy A. Broderick

 

 

 

Its:

Secretary & Treasurer

 

 

TENANT:

 

SEECHANGE HEALTH MANAGEMENT COMPANY, INC.,

a Delaware corporation

 

By:

/s/ Daniel Boivin

 

Print Name:

Daniel Boivin

 

Its:

Secretary

 

 

 

By:

/s/ Martin Watson

 

Print Name:

Martin Watson

 

Its:

CEO

 

 

ACKNOWLEDGMENT OF GUARANTOR

 

Guarantor hereby acknowledges and agrees to guarantee Tenant’s obligations under
this Second Amendment, and such obligations shall be deemed added to and
included in the Guaranteed Obligations under the Continuing Guaranty of Lease.

 

GUARANTOR:

 

SEECHANGE, LLC, a Delaware limited liability company

 

By:

/s/ Daniel Boivin

 

Print Name:

Daniel Boivin

 

Its:

Secretary

 

 

 

By:

/s/ Martin Watson

 

Print Name:

Martin Watson

 

Its:

CEO

 

 

6

--------------------------------------------------------------------------------


 

REQUIREMENTS FOR EXECUTION OF AMENDMENT

 

The following conditions must be satisfied:

 

(A)            The executing party (i.e., both Tenant and Guarantor) shall
provide Landlord a copy of a resolution signed by all Directors of the
corporation or members of the LLC, as the case may be, and in a form reasonably
acceptable to Landlord authorizing the person or persons designated to sign the
Second Amendment to do so.

 

(B)            Tenant shall provide Landlord a certificate from the Secretary of
State of the Tenant’s state of incorporation confirming that Tenant is in good
standing and qualified to do business in its state of incorporation, and Tenant
shall also provide a certificate from the California Secretary of State
confirming that Tenant is qualified to do business in California.

 

7

--------------------------------------------------------------------------------